Exhibit 10.33

 

 

 

 

 

 

Option, Collaboration and License Agreement

 

By And Between

 

Novartis Pharma AG

And

Conatus Pharmaceuticals Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

 

OPTION, COLLABORATION AND LICENSE AGREEMENT

This OPTION, COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is made as of
this 19 day of December, 2016 (“Execution Date”), by and between Novartis Pharma
AG, a corporation organized and existing under the laws of Switzerland
(“Novartis”) and Conatus Pharmaceuticals Inc., a corporation organized and
existing under the laws of the State of Delaware, U.S.A. (“Conatus”).  Novartis
and Conatus are each referred to individually as a “Party” and together as the
“Parties.”  

RECITALS

WHEREAS, Conatus owns or controls the Conatus Patents and Conatus Know-How (each
as defined below) relating to the Conatus Compounds (as defined below);

WHEREAS, Novartis wishes to obtain, and Conatus wishes to grant to Novartis an
Option to obtain the rights to the Conatus Compounds; and

WHEREAS, Novartis, upon exercise of the Option will have the right to develop
and commercialize Products and Combination Products (each as defined below) on a
worldwide basis in the Field (as defined below), subject to conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows.

1.DEFINITIONS AND INTERPRETATION

1.1

Definitions.  Unless the context otherwise requires, the terms in this Agreement
with initial letters capitalized, shall have the meanings set forth below, or
the meaning as designated in the indicated places throughout this Agreement.

“Accounting Standards” means, with respect to Conatus, US GAAP (United States
Generally Accepted Accounting Principles) and means, with respect to Novartis,
the IFRS (International Financial Reporting Standards), in each case, as
generally and consistently applied throughout the Party’s organization. Each
Party shall promptly notify the other in the event that it changes their
Accounting Standards pursuant to which its records are maintained, it being
understood that each party may only use internationally recognized accounting
principles (e.g. IFRS, US GAAP, etc.).

“Acquiring Party” shall have the meaning set forth in Section 2.7(a).

“Additional Costs” shall have the meaning set forth in Section 5.5.

2

 

 

 

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” shall mean, direct or indirect, ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby the Person
controls or has the right to control the board of directors or equivalent
governing body of a corporation or other entity, or the ability to cause the
direction of the management or policies of a corporation or other entity.  In
the case of entities organized under the laws of certain countries, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and in such case such lower percentage shall be substituted
in the preceding sentence, provided that such foreign investor has the power to
direct the management and policies of such entity.  

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“Alliance Manager” shall have the meaning set forth in Section 3.1.

“Auditor” shall have the meaning set forth in Section 9.4(b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in Basel, Switzerland or California, USA, are
authorized or required by law to remain closed.

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that the last Calendar Quarter of the term of this Agreement
will end upon the expiration or termination of this Agreement.

“Calendar Year” means a period of twelve (12) consecutive calendar months ending
on December 31; provided, however, that the last Calendar Year of the term of
this Agreement will begin on January 1 of the Calendar Year in which this
Agreement expires or terminates and end upon the expiration or termination of
this Agreement.

“cGCP” means current good clinical practice as required by the FDA and all
applicable FDA rules, regulations, orders and guidance, and the requirements
with respect to current good clinical practices prescribed by the European
Community and the ICH.

“cGLP” means current good laboratory practice as required by the FDA and all
applicable FDA rules, regulations, orders and guidance, and the requirements
with respect to current good clinical practices prescribed by the European
Community and the ICH.

“cGMP” means current good manufacturing practices as required by the FDA under
provisions of 21 C.F.R. parts 210 and 211 (as the same may be amended) and all
applicable

3

 

 

 

--------------------------------------------------------------------------------

 

 

FDA rules, regulations, orders and guidance, and the requirements with respect
to current good manufacturing practices prescribed by the European Community
under provisions of “The Rules Governing Medicinal Products in the European
Community, Volume 4, Good Manufacturing Practices, Annex 13, Manufacture of
investigational medicinal products, July 2003,” as each may, from time to time,
be amended, and the ICH.

“Change of Control” means any of the following events with respect to either
Party: (a) any Third Party (or group of Third Parties acting in concert) becomes
the beneficial owner, directly or indirectly, of more than fifty percent (50%)
of the total voting power of the stock then outstanding of such Party normally
entitled to vote in elections of directors; (b) such Party consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into such Party, in either event pursuant to a
transaction in which more than fifty percent (50%) of the total voting power of
the stock outstanding of the surviving entity normally entitled to vote in
elections of directors is not held by the parties holding at least fifty percent
(50%) of the outstanding shares of such Party preceding such consolidation or
merger; or (c) such Party conveys, transfers or leases in any manner of all or
substantially all of its assets to which this Agreement relates to any Third
Party.

“Claims” means all Third Party or governmental authority demands, claims,
actions, proceedings and liability (whether criminal or civil, in contract, tort
or otherwise) for losses, damages, reasonable legal costs and other reasonable
expenses of any nature whatsoever.

“Clinical Supplies” means supplies of active pharmaceutical ingredients (API),
Conatus Compounds and Products manufactured by or on behalf of Conatus in
compliance with cGMP and cGCP, in each case, if required given the intended use,
and ready to be used for the conduct of pre-clinical or human clinical trials of
such Conatus Compounds and Products in the Field.

“CMC” shall have the meaning set forth in Section 5.5.

“Co-Commercialization Agreement” shall have the meaning set forth in Section
7.2.

“Co-Commercialization Option” shall have the meaning set forth in Section 7.2.

“Co-Detailing Agreement” shall have the meaning set forth in Section 7.3.

“Co-Detailing Option” shall have the meaning set forth in Section 7.3.

“Code” shall have the meaning set forth in 12.6(a).

4

 

 

 

--------------------------------------------------------------------------------

 

 

“Combination Products” means a fixed dose combination of one or more Conatus
Compounds as an active ingredient with one or more Novartis Compounds as an
active ingredient.

“Commercialize” means to market, promote, distribute, import, export, offer to
sell and/or sell a Product or Combination Product and/or conduct other
Commercialization, and “Commercialization” means commercialization activities
relating to a Product and/or Combination Product, including activities relating
to marketing, promoting, distributing, importing, exporting, offering for sale
and/or selling a Product or Combination Product.

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by Novartis with respect to a Product or Combination Product, as
applicable, such efforts are substantially equivalent to those efforts and
resources commonly used by Novartis and its Affiliates for a product owned by it
or to which it has rights, which product is of similar market and economic
potential as the applicable Product or Combination Product, and at a similar
stage in its development or product life as the applicable Product or
Combination Product, taking into account efficacy, safety, approved labeling,
the competitiveness of alternative products in the marketplace, the patent and
other proprietary position of the product, the likelihood of regulatory approval
given the regulatory structure involved, the profitability, and other relevant
factors commonly considered in similar circumstances.  

“Competing Product” means any product, other than any Product or Combination
Product, comprising or including any product containing a Pan-Caspase Inhibitor.

“Competing Product Transaction” shall have the meaning set forth in Section
2.7(a).

“Competing Program” shall have the meaning set forth in Section 2.7(a).

“Completion of the Planned Phase 2b Trials” means the finalization of the last
clinical study report for the Planned Phase 2b Trial.

“Conatus” shall have the meaning set forth in the first paragraph of this
Agreement.

“Conatus Compounds” means emricasan (IDN-6556, PF-03491390) and all related
molecular entities, including any complexes, chelates, clathrates, acids, bases,
esters, salts, isomers, stereoisomers, diastereoisomers, enantiomers, pro-drug
forms, metabolites, hydrates, solvates, polymorphs, tautomers (including
purified tautomers), tautomeric mixtures, degradants, and crystalline forms
and/or combinations thereof. For the avoidance of doubt, “Conatus Compounds”
shall not include Conatus Retained Compounds.

“Conatus Indemnitees” shall have the meaning set forth in Section 15.2.

“Conatus Know-How” means any Know-How owned or Controlled by Conatus or any of
its Affiliates (i) as of the Execution Date relating to the Conatus Compounds
and/or

5

 

 

 

--------------------------------------------------------------------------------

 

 

Product that is reasonably useful or necessary for the research, Development,
manufacture, preparation, use or Commercialization of the Product in the Field
and (ii) arising during the term of this Agreement from the conduct of the
Planned Phase 2b Trials or other activities under this Agreement relating to the
Conatus Compounds that is reasonably useful or necessary for the research,
Development, manufacture, preparation, use or Commercialization of the Product
in the Field.  For the avoidance of doubt, “Conatus Know-How” shall not include
any Joint Know-How nor any research tools or methodologies.  

“Conatus Patents” means (a) the Patent Rights identified in Exhibit B and (b)
any Patent Rights owned and Controlled by Conatus or any of its Affiliates
arising during the term of this Agreement from the conduct of the Planned Phase
2b Trials or other activities conducted by Conatus or its Affiliates under this
Agreement relating to the Conatus Compounds, in each case having claims covering
the combination of one or more Conatus Compounds, their use, composition,
formulation, preparation or manufacture.  For the avoidance of doubt, “Conatus
Patents” shall not include any Patent Rights claiming any research tools or
methodologies, Joint Patents, or Novartis Patents.

“Conatus Retained Compounds” means Conatus compounds internally referred to as
IDN-7314, IDN-8050 or IDN-6734 and all related molecular entities, including any
complexes, chelates, clathrates, acids, bases, esters, salts, isomers,
stereoisomers, diastereoisomers, enantiomers, pro-drug forms, metabolites,
hydrates, solvates, polymorphs, tautomers (including purified tautomers),
tautomeric mixtures, degradants, and crystalline forms and/or combinations
thereof.  For the avoidance of doubt, “Conatus Retained Compounds” shall not
include Conatus Compounds.

“Conatus Technology” means the Conatus Know-How and Conatus Patents.

“Confidential Information” means all Know-How and other proprietary information
and data of a financial, commercial or technical nature which the disclosing
Party or any of its Affiliates has supplied or otherwise made available to the
other Party or its Affiliates, whether made available orally, in writing or in
electronic form, including information comprising or relating to concepts,
discoveries, inventions, data, designs or formulae in relation to this
Agreement.

“Control” or “Controlled” means, with respect to any Know-How, Patent Rights,
other intellectual property rights, or any proprietary or trade secret
information, the legal authority or right (whether by ownership, license or
otherwise) of a Party, or any of its Affiliates, to grant a license or a
sublicense of or under such Know How, Patent Rights, or intellectual property
rights to another Person, or to otherwise disclose such proprietary or trade
secret information to another Person under the terms of this Agreement, without
breaching the terms of any agreement with a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

6

 

 

 

--------------------------------------------------------------------------------

 

 

“CTA” shall have the meaning set forth in Section 5.7(a).

“Develop” or “Development” means drug development activities, including, without
limitation, test method development and stability testing, assay development and
audit development, toxicology, formulation, quality assurance/quality control
development, statistical analysis, clinical studies, packaging development,
regulatory affairs, and the preparation, filing and prosecution of NDAs and
MAAs.

“Development FTE Costs” shall mean the product of (a) the actual number of FTEs
utilized in the Development of Product in accordance with the Emricasan
Development Plan and associated Development budget after the License Effective
Date, as documented, contemporaneously and in a consistent manner by Conatus and
(b) the FTE Rate.

“DOJ” shall have the meaning set forth in Section 8.3.

“EMA” means the Regulatory Authority known as the European Medicines Agency
formerly, the European Medicines Evaluation Agency and any of its committees and
agencies, or a successor agency and any of its committees and agencies with
responsibilities comparable to those of the European Medicines Agency.

“Emricasan Development Plan” means the development plan and budget for the
Product, including the development plan and budget for the Planned Phase 2b
Trials set forth on Exhibit A, Exhibit D and Exhibit I; provided that, following
the License Effective Date, any changes to the plans and budgets set forth on
Exhibit A, Exhibit D and/or Exhibit I under the Emricasan Development Plan (as
it exists at the License Effective Date) must be mutually agreed between the
Parties.

“Encumbrance” means any claim, charge, equitable interest, hypothecation, lien,
mortgage, pledge, option, license, assignment, power of sale, retention of
title, right of pre-emption, right of first refusal or security interest of any
kind.

“EU Regulatory Approval” means marketing authorization approval from the
European Union Commission.  

“Execution Date” shall have the meaning set forth in the first paragraph of this
Agreement.

“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

“Field” means the, diagnosis, prevention or treatment of diseases and other
conditions in all indications in humans.

7

 

 

 

--------------------------------------------------------------------------------

 

 

“First Commercial Sale” shall mean the first sale of a Product or Combination
Product by Novartis or an Affiliate, or a sublicensee or distributor of Novartis
or an Affiliate, to a Third Party or governmental authority in a country
following Regulatory Approval for sale of such Product or Combination Product in
that country. Sales or transfers of reasonable quantities of a Product or
Combination Product for research or Development, including proof of concept
studies or other clinical trial purposes, or for compassionate or similar use,
shall not be considered a First Commercial Sale.

“First Patient First Visit” means the completion, in accordance with applicable
study protocol and regulations, of a first study visit by a human subject in a
clinical trial.

“FTC” shall have the meaning set forth in Section 8.3.

“FTE” means a full-time scientific equivalent person (i.e. one fully-dedicated
or multiple partially dedicated employees aggregating to one full-time employee
employed or contracted by Novartis or Conatus) based upon a total of [1] hours
per year, undertaken in connection with the conduct of Planned Phase 2b Trials.

“FTE Rate” means a rate of USD [***] per annum during calendar year 2017, such
amount to be adjusted as of January 1, 2018 and annually thereafter by the
percentage increase or decrease, if any, in the Consumer Price Index for All
Urban Consumers (CPI-U); US City Average.  For the avoidance of doubt, such rate
is intended to cover the cost of salaries, benefits, infrastructure costs,
travel, general laboratory or office supplies, postage, insurance, training and
all other general expenses and overhead items.

“Generic Equivalent” means, on a country-by-country and a Product-by-Product
basis or Combination Product-by-Combination Product basis, as applicable, any
pharmaceutical product that [***].

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules promulgated thereunder.

“HSR Filing Date” means the date on which the last application under the HSR Act
relating to this Agreement is made by the Parties.

“ICC” shall have the meaning set forth in Section 17.5(b).

“IND” means an Investigational New Drug application in the US filed with the FDA
or the corresponding clinical trial application for the investigation of
Products or Combination Products in any other country or group of countries, as
defined in the applicable laws and

 

1 

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

8

 

 

 

--------------------------------------------------------------------------------

 

 

regulations and filed with the Regulatory Authority of a given country or group
of countries.

“Indemnification Claim Notice” shall have the meaning set forth in Section
15.3(b).

“Indemnified Party” shall have the meaning set forth in Section 15.3(b).

“Indemnifying Party” shall have the meaning set forth in Section 15.3(b).

“Insolvency Event” means, in relation to either Party, any one of the following:
(a)  that Party is the subject of voluntary or involuntary bankruptcy
proceedings instituted on behalf of or against such Party (except for
involuntary bankruptcy proceedings which are dismissed within sixty (60) days);
(b) an administrative receiver, receiver and manager, interim receiver,
custodian, sequestrator or similar officer is appointed in respect of that
Party; (c) a resolution shall have been passed by that Party or that Party’s
directors to make an application for an administration order or to appoint an
administrator; or (d) that Party suspends making payments (excluding payments
subject to good faith dispute) to all or substantially all of that Party’s
creditors or makes a general assignment, composition or arrangement with or for
the benefit of all or the majority of that Party’s creditors.  

“Investment Agreement” shall have the meaning set forth in Section 8.2.

“Joint Know-How” means any Know-How which is jointly owned by Conatus (or any of
its Affiliates) and Novartis (or any of its Affiliates) as of the Execution Date
or thereafter during the term of this Agreement.

“Joint Patents” means any Patent Rights which are jointly owned by Conatus (or
any of its Affiliates) and Novartis (or any of its Affiliates) as of the
Execution Date or thereafter during the term of this Agreement.

“Joint Steering Committee” or “JSC” means the committee established as set forth
in Section 3.2.  

“Joint Technology” means the Joint Know-How and Joint Patents.

“Know-How” means all technical information, know-how and data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formulae, expertise and
information, regulatory

9

 

 

 

--------------------------------------------------------------------------------

 

 

filings and copies thereof, relevant to the development, manufacture, use or
commercialization of and/or which may be reasonably useful or necessary in
studying, testing, development, production or formulation of products, or
intermediates for the synthesis thereof.

“Knowledge” means, with respect to the applicable Party, the actual knowledge,
without any obligation of inquiry, of the senior executive(s) of such Party with
responsibility for the subject area of the relevant fact or other matter.

“License” shall have the meaning set forth in Section 2.4.

“License Effective Date” means the date on which payment of the License Grant
Fee as set forth in Section 8.3 is made to Conatus.  

“License Grant Fee” shall have the meaning set forth in Section 8.3.

“Loss of Market Exclusivity” means that, with respect to any Product, or
Combination Product, as applicable, in any country, both of the following has
occurred (a) the Net Sales of such Product or Combination Product in that
country in any Calendar Year are less than [***] percent ([***]%) of the Net
Sales of such Product or Combination Product in that country in the Calendar
Year immediately preceding the marketing for sale of the first Generic
Equivalent of such Product or Combination Product and (b) the decline in such
sales is attributable in material part to the marketing or sale in such country
of one or more Generic Equivalents of such Product or Combination Product by one
or more Third Parties.

“LJN452” means Novartis’ Farnesoid X Receptor agonist.

“LMB763” means Novartis’ Farnesoid X Receptor agonist.

“MAA” or “Marketing Authorization Application” means an application for the
authorization to market a Product or Combination Products in any country or
group of countries outside the United States, as defined in the applicable laws
and regulations and filed with the Regulatory Authority of a given country or
group of countries.

“Major European Markets” means France, Germany, Italy, Spain and the United
Kingdom.

“Milestones” means the milestones relating to the Products and Combination
Products as set forth in Section 8.4.

“Milestone Payments” means the payments to be made by Novartis to Conatus upon
the achievement of the corresponding Milestones as set forth in Section 8.4.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



10

 

 

 

--------------------------------------------------------------------------------

 

 

“MHLW” means the Ministry of Health, Labor and Welfare in Japan, or any
successor thereto.

“NDA” means a New Drug Application in the United States for authorization to
market a Product or Combination Product, as defined in the applicable laws and
regulations and filed with the FDA.

“Net Sales” means the net sales recorded by Novartis or any of its Affiliates or
sublicensees (other than distributors or wholesalers) for Products or
Combination Products sold to Third Parties other than sublicensees as determined
in accordance with Novartis’ Accounting Standards as consistently applied, less
a deduction of [***] percent ([***]%) for distribution and warehousing expenses
and uncollectible amounts on previously sold Products and Combination Products;
provided, that no deductions for such items shall be made under clauses (i)
through (vi) below.  The deductions booked on an accrual basis by Novartis and
its Affiliates under its Accounting Standards to calculate the recorded net
sales from gross sales shall consist of the following, applied consistently, and
which are not already reflected as a deduction from the invoiced price:

 

 

(i)

[***];

 

 

(ii)

[***];

 

 

(iii)

[***];

 

 

(iv)

[***];

 

 

(v)

[***]; and

 

 

(vi)

[***].

With respect to the calculation of Net Sales:

 

(i)

[***];

 

(ii)

[***]; and

 

(iii)

[***].

“Novartis” shall have the meaning set forth in the first paragraph of this
Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



11

 

 

 

--------------------------------------------------------------------------------

 

 

“Novartis Compounds” means any compound being developed by Novartis or its
Affiliates for use in liver cirrhosis or liver fibrosis, including but not
limited to LJN452 and LMB763, as applicable.

“Novartis Indemnitees” shall have the meaning set forth in Section 15.1.

“Novartis Option Exercise Notice” shall have the meaning set forth in Section
2.2.

“Novartis Patents” means Patent Rights owned (whether solely or jointly with any
Third Party) or Controlled by Novartis or any of its Affiliates as of the
License Effective Date or thereafter during the term of this Agreement having
claims covering the Novartis Compounds.  For the avoidance of doubt, “Novartis
Patents” shall not include any Joint Patents.

“Novartis Technology” means Novartis Patent, Know-How, data (including any
pre-clinical or clinical data) and all proprietary information owned or
Controlled by Novartis or its Affiliates related to use in liver cirrhosis or
liver fibrosis for: (i) the Novartis Compounds and formulations thereof; and
(ii) any combinations of the Conatus Compounds together with the Novartis
Compounds.  For the avoidance of doubt, “Novartis Technology” shall not include
any Conatus Technology or Joint Technology.

“Ongoing Clinical Trial(s)” means any and all clinical trials for a Product
and/or Combination Product for which the first subject has received a dose of
Product or Combination Product or placebo.

“Option” shall have the meaning set forth in Section 2.1.

“Option Exercise Date” means the date (if any) on which Novartis exercises the
Option in accordance with Section 2.2.

“Out-of-Pocket Costs” means direct project related expenses paid or payable to
Third Parties and specifically identifiable and incurred in furtherance of this
Agreement; such expenses to have been recorded as income statement items in
accordance with Conatus’ Accounting Standards and for the avoidance of doubt,
not including any travel expenses, pre-paid amounts, capital expenditures,
financing costs or items covered under the FTE Rate.

“Pan-Caspase Inhibitor” means a [***].

“Party” or “Parties” shall have the meaning set forth in the first paragraph of
this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



12

 

 

 

--------------------------------------------------------------------------------

 

 

“Patent Challenge” means any direct dispute or challenge, or assistance in the
dispute or challenge, of the validity, patentability, or enforceability of (i)
Conatus Patents, (ii) Joint Patents or (iii) claims in Novartis patents covering
the Conatus Compounds in Products or the combination of the Conatus Compounds
and Novartis Compounds in Combination Products, or any claim thereof, or
opposition or assistance in the opposition of the grant of any letters patent
within the (i) Conatus Patents, (ii) Joint Patents or (iii) claims in Novartis
patents covering the Conatus Compounds in Products or the combination of the
Conatus Compounds and Novartis Compounds in Combination Products, in any legal
or administrative proceedings, including in a court of law, before the US Patent
and Trademark Office, including the Patent Trial and Appeal Board, or other
agency or tribunal in any jurisdiction, or in arbitration including by
reexamination, inter parties review, opposition, interference, post-grant
review, nullity proceeding, preissuance submission, third party submission,
derivation proceeding or declaratory judgment action.

“Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.

“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization, or other entity.

“Pfizer Agreement” shall have the meaning set forth in Section 8.7(a).

“Phase III Clinical Trial” means a pivotal or confirmatory clinical study of a
Product or Combination Product in patients designed to establish efficacy and
safety of such Product or Combination Product for the purpose of preparing and
submitting a filing for NDA approval in the US, PMDA in Japan or EU Regulatory
Approval.

“Planned Phase 2b Trials” means (a) the ongoing portal hypertension trial and
its extension (-14) and the planned decompensated cirrhosis trial (-17); (b) the
ongoing NASH fibrosis trial (-12) and ongoing POLT-HCV-SVR trial (-07); and (c)
[***].

“PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan or any
successor thereto, which conducts scientific reviews of marketing authorization
application for pharmaceuticals and monitoring of their post marketing.

“Pre-Option Costs” shall have the meaning set forth in Section 5.5.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



13

 

 

 

--------------------------------------------------------------------------------

 

 

“Product” means a product developed under this Agreement incorporating or
comprising one or more Conatus Compounds as its only active ingredient(s) in
finished dosage pharmaceutical form, including, in each case, all formulations
and modes of administration.

“Product Marks” shall have the meaning set forth in Section 10.4.

“Profit and Loss Share” shall have the meaning set forth in Section 7.2.

“Rat Carcinogenicity Study” shall have the meaning set forth in Exhibit I.

“Regulatory Approval” means, with respect to a Product or Combination Product in
any country or jurisdiction, any approval, registration, license or
authorization from a Regulatory Authority in a country or other jurisdiction
that is necessary to market and sell such Product or Combination Product in such
country or jurisdiction.

“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for Product and Combination Products,
including the FDA, EU Commission, MHLW and any corresponding national or
regional regulatory authorities.

“Regulatory Exclusivity” means, with respect a given country in the Territory,
any regulatory exclusivity, beyond patent rights, granted by a Regulatory
Authority in such country, which confers an exclusive period during which
Novartis, its Affiliates or sublicensees has the exclusive right to use or refer
to data in a MAA or NDA for a Product or Combination Product or exclusive right
to market a Product or Combination Product in such country (regulatory
exclusivity rights such as a new chemical entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
market exclusivity, and pediatric exclusivity, or any equivalent of the
foregoing).

“Regulatory Filings” means, with respect to the Conatus Compounds or Product,
any submission to a Regulatory Authority of any appropriate regulatory
application, and shall include, without limitation, any submission to a
regulatory advisory board, marketing authorization application, and any
supplement or amendment thereto.  For the avoidance of doubt, Regulatory Filings
shall include any IND, CTA, MAA, NDA or the corresponding application in any
other country or group of countries.

“Royalty Term for Products” shall have the meaning set forth in Section 8.5(d).

“Royalty Term for Combination Products” shall have the meaning set forth in
Section 8.5(e).

“Safety Concern” means any toxicity, serious adverse event, or other safety
finding in any preclinical or clinical studies required by Health Authorities
that leads to a good faith determination by the data monitoring committee or by
Health Authorities that the Conatus

14

 

 

 

--------------------------------------------------------------------------------

 

 

Compound and/or Product exposes or could expose humans to an unacceptable safety
risk in relation to therapeutic benefit which shall lead to a mandated
suspension of a clinical trial of a Product by a Regulatory Authority.

“Sales & Royalty Report” means a written report or reports showing, on a
country-by-country basis, each of: (a) the Net Sales in USD and local currency
for each Product and Combination Product in the Territory during the reporting
period by Novartis and its Affiliates and sublicensees; and (b) the royalties
payable, in USD, which shall have accrued hereunder with respect to such Net
Sales.

“Senior Officers” means [***].

“Study 17” shall have the meaning set forth in Exhibit D.

“Technical Failure” shall mean a mandated suspension of the Planned Phase 2b
Trials for a Product by a Regulatory Authority for any reason attributable to a
Product.

“Territory” means worldwide.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

“Third Party Infringement” shall have the meaning set forth in Section 10.3(a).

“TJU Sublicense” shall have the meaning set forth in Section 8.7(b).

“Transition Plan” shall have the meaning set forth in Section 4.2.

“United States” or “US” means the United States of America, its territories and
possessions.

“UPC” shall have the meaning set forth in Section 10.3(f).

“USD” or “US$” means the lawful currency of the United States.

“US Regulatory Approval” means Regulatory Approval from the FDA.

“Valid Claim for a Product” means, with respect to a particular country, a claim
of an issued and unexpired patent included within the Conatus Patents or Joint
Patents for a Product that has not been held permanently revoked, held
unenforceable or invalid by a decision of a court or other governmental
authority of competent jurisdiction, which decision is unappealed or
unappealable within the time allowed for appeal and has not been cancelled,
withdrawn, abandoned, disclaimed or admitted to be invalid or unenforceable

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



15

 

 

 

--------------------------------------------------------------------------------

 

 

through reissue, disclaimer or otherwise.  A Product is “Covered” by a Valid
Claim for a Product if its use, manufacture, import, export or sale or other
exploitation in a given country would infringe such Valid Claim in such country.

“Valid Claim for a Combination Product” means, with respect to a particular
country, a claim of an issued and unexpired patent included within the Conatus
Patent or Joint Patents for a Combination Product that has not been held
permanently revoked, held unenforceable or invalid by a decision of a court or
other governmental authority of competent jurisdiction, which decision is
unappealed or unappealable within the time allowed for appeal and has not been
cancelled, withdrawn, abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise. A Combination Product is
“Covered” by a Valid Claim for a Combination Product if its use, manufacture,
import, export or sale or other exploitation in a given country would infringe
such Valid Claim in such country.

1.2

Interpretation.  In this agreement unless otherwise specified:

 

(a)

“includes” and “including” shall mean respectively includes and including
without limitation;

 

(b)

a Party includes its permitted assignees and/or the respective successors in
title to substantially the whole of its undertaking, subject to the provisions
of Sections 2.7, 3.6 and 17.1;

 

(c)

a statute or statutory instrument or any of their provisions is to be construed
as a reference to that statute or statutory instrument or such provision as the
same may have been or may from time to time hereafter be amended or re-enacted;

 

(d)

words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

 

(e)

the Exhibits and other attachments form part of the operative provision of this
Agreement and references to this Agreement shall, unless the context otherwise
requires, include references to the Exhibits and attachments;

 

(f)

the headings in this Agreement are for information only and shall not be
considered in the interpretation of this Agreement;

 

(g)

general words shall not be given a restrictive interpretation by reason of their
being preceded or followed by words indicating a particular class of acts,
matters or things; and

 

(h)

the Parties agree that the terms and conditions of this Agreement are the result
of negotiations between the Parties and that this Agreement shall not be
construed in

16

 

 

 

--------------------------------------------------------------------------------

 

 

 

favor of or against any Party by reason of the extent to which any Party
participated in the preparation of this Agreement.

2.OPTION AND LICENSE

2.1

Option Grant. Subject to the terms and conditions of this Agreement, Conatus
hereby grants to Novartis an exclusive option to obtain the License set forth in
Section 2.4 (the “Option”).

2.2

Exercise of Option.  Novartis shall have the right at its sole discretion to
exercise its Option to obtain the License by providing written notice to Conatus
of its exercise of the Option (the “Novartis Option Exercise Notice”) within
[***] Business Days of the earlier of:

 

(a)

receipt of written notice from Conatus confirming that the First Patient First
Visit has occurred in Study 17, as confirmed by the informed consent form (ICF)
for such First Patient First Visit;

 

(b)

receipt of written notice from Conatus, that Conatus will not initiate Study 17,
provided that Conatus shall not provide such written notice prior to [***]; or

 

(c)

written notice from Novartis to Conatus of its election to exercise the Option,
provided however, Novartis may not exercise the Option under this Section 2.2(c)
prior to [***].

2.3

Expiration of Option:  Unless exercised by Novartis, the Option shall expire in
its entirety upon the occurrence of the earlier any of the following:

 

(a)

Novartis fails to provide the Novartis Option Exercise Notice within [***]
Business Days of receipt of written notice from Conatus under Section 2.2(a) or
Section 2.2(b); or

 

(b)

October 31, 2017.

2.4

License Grant. Subject to the terms and conditions of this Agreement and
effective as of the License Effective Date, Conatus, hereby grants to Novartis
an exclusive (even as to Conatus or any of its Affiliates), sublicensable
(pursuant to Section 2.5) license, under the Conatus Technology and Conatus’
interest in any Joint Technology to research, Develop, make, use, import, offer
for sale, sell and otherwise Commercialize, or to have any of the foregoing done
on its behalf, the Products and Combination Products in the Field in the
Territory (the “License”).  For clarity, nothing herein shall grant to Novartis
any license to

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



17

 

 

 

--------------------------------------------------------------------------------

 

 

Conatus Retained Compounds or to any research tools or methodologies.  No right
or license under any intellectual property rights is granted or will be granted
by Conatus by implication.  All rights or licenses are or will be granted only
as expressly provided in this Agreement.

2.5

Sublicense and Subcontract Rights.  

 

(a)

Novartis may exercise its rights and perform its obligations under this
Agreement itself or through any of its Affiliates; provided that Novartis shall
remain primarily liable for any acts or omissions of its Affiliates.  

 

(b)

Novartis may sublicense the rights granted to it by Conatus under this Agreement
to one or more Third Parties at any time in the United States or in any Major
European Market, with Conatus’ written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that (i) such sublicense
shall comply with all applicable provision of this Agreement, (ii) Novartis
shall pay to Conatus all amounts otherwise due to Conatus as set forth herein
(i.e., Novartis will pay all Milestone Payments and royalties on Net Sales of
Products and Combination Products by Novartis, its Affiliates, sublicensees, or
co-promotion or co-marketing partner in the Territory at the rates set forth
herein), and (iii) Novartis shall pay to Conatus [***] percent ([***]%) of all
amounts paid to Novartis for any sub-license of this Agreement, in the United
States or in any Major European Market  pursuant to any agreement with such
sublicensee (excluding royalties paid on Net Sales by the sublicensee and
excluding milestones paid by the sublicensee which correspond to and are not in
excess of the milestones provided herein).  

 

(c)

Novartis may sublicense the rights granted to it by Conatus under this Agreement
to one or more Third Parties, except as provided in Section 2.5(b), at any time
at its sole discretion and without reference to Conatus, provided that such
sublicense shall comply with all applicable provision of this Agreement.

 

(d)

Novartis may subcontract to Third Parties the performance of tasks and
obligations with respect to the Development, manufacture and Commercialization
of Products and Combination Products as Novartis deems appropriate at its sole
discretion.  Novartis shall be responsible for the performance of its
subcontractors.

 

(e)

Novartis will remain responsible for the performance of sublicensees under this
Agreement, including for all payments due hereunder.  Novartis will provide
Conatus with notice of each sublicense promptly, but in any case within [***]
days, after execution of such sublicense agreement.  In addition, Novartis will
provide to Conatus with such notice a copy of any such sublicense agreement,
provided that

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



18

 

 

 

--------------------------------------------------------------------------------

 

 

 

Novartis may redact confidential technical and financial terms from such copy of
such sublicense agreement except to the extent necessary for Conatus to
determine Novartis’ payment obligations under Section 2.5(b).  Each sublicense
granted by Novartis pursuant to this Section 2.5 will be subject and subordinate
to the terms and conditions of this Agreement and will contain terms and
conditions consistent with those in this Agreement. Without limitation, each
sublicense granted by Novartis pursuant to this Section 2.5 must contain
indemnification and insurance provisions in favor of Conatus that are no less
protective of Conatus as such provisions in this Agreement and a provision
stating that in the event of a Patent Challenge by the sublicensee then Novartis
shall be entitled to terminate the applicable sublicense.  

2.6

Exclusivity.

 

(a)

During the term of this Agreement, neither Conatus nor any of its Affiliates
will, directly or indirectly:  (i) license, transfer, assign or otherwise
dispose of any of its rights in the Conatus Compounds or Product to any Third
Party, subject to Section 17.1; (ii) enter into any collaboration or license
agreement with any Third Party in connection with the development and/or
commercialization of any Conatus Compound or Product; (iii) grant any licenses
to any Third Party which conflict with the rights granted hereunder; or (iv)
research (except as provided in the last sentence of this Section 2.6(a)),
Develop, manufacture or Commercialize any Conatus Compound or
Product.  Notwithstanding any other provision hereof, and for clarity, this
Section 2.6(a) shall not prevent Conatus from: (i) conducting or completing the
Planned Phase 2b Trials; (ii) performing non-clinical research relating to a
Conatus Compound or Product for potential uses outside of liver disease,
provided that such research is approved in advance by the JSC; or (iii)
conducting any Development with respect to any Conatus Retained Compound.

 

(b)

For the period from the Execution Date until the earlier of (i) five (5) years
after the First Commercial Sale of a Product or Combination Product in the
United States and/or in any one of the countries comprising the Major European
Markets or (ii) ten (10) years from the Execution Date, neither Conatus nor any
of its Affiliates will, directly or indirectly, including through any
collaboration or license agreement or sale or transfer of the assets pertaining
to a Competing Product, develop in any pivotal registration clinical trials or
Commercialize any Competing Product in liver disease.

 

(c)

For the period from the Execution Date until five (5) years after the First
Commercial Sale of a Product in the United States or in any one of the countries
comprising the Major European Markets, neither Novartis nor any of its
Affiliates nor any of its sublicensees of the Product or Combination Product
will, directly or indirectly, including through any collaboration or license
agreement, or sale or

19

 

 

 

--------------------------------------------------------------------------------

 

 

 

transfer of the assets pertaining to a Competing Product develop in any pivotal
registration clinical trials or Commercialize any Competing Product in the
Field.

2.7

Acquisition of the Competing Program.

 

(a)

Notwithstanding Sections 2.6(b) and (c), in the event that (i) a Party or any of
its Affiliates acquires a Third Party, or (ii) a Party or any of its Affiliates
(the “Acquiring Party”) acquires all or substantially all of the business or
assets of a Third Party (in each case whether by merger, stock purchase, change
of control or purchase of assets) (each of the foregoing subsections (i) and
(ii), a “Competing Product Transaction”), and with respect to the foregoing (i)
and (ii), such Third Party or any of its Affiliates is, prior to or as of the
date of such transaction, engaged in any activities that would violate Section
2.6(b) or (c), as applicable, if conducted by the Acquiring Party (such
activities, a “Competing Program”), the Acquiring Party shall promptly provide
(or cause to be provided) written notice to the other Party of such Competing
Product Transaction within [***] Business Days of the closing of such
transaction.  

 

(b)

The Acquiring Party shall [***] divest the Competing Program as described in
Section 2.7(a), by an outright sale of the Competing Program to a Third
Party.  If the Acquiring Party is unable to divest such Competing program after
[***] the Acquiring Party may, with respect to a country that is not the United
States, a Major European Market or Japan, exclusively out-license such Competing
Program to a Third Party of the rights to conduct the Competing Program.  The
Acquiring Party shall, and shall cause its Affiliates to, [***] to divest such
Competing Program promptly following the closing of the Competing Product
Transaction, and in any event, such divestiture shall be completed within [***]
of such closing; provided that such time period shall be extended, if, upon the
expiration thereof (and any extensions thereto), the Acquiring Party provides
competent evidence of ongoing [***] to divest the Competing Program. The
Acquiring Party shall terminate, and shall cause its Affiliates to terminate,
the Competing Program if the Acquiring Party has not completed such divestment
within [***] after the closing of the Competing Product Transaction.

 

(c)

In the event the Acquiring Party elects to terminate the Competing Program, it
shall, and shall cause its Affiliates to, promptly, discontinue the Competing
Program.  During the period prior to termination of the Competing Program, the
Acquiring Party shall, and shall cause its Affiliates to, (i) segregate the
Competing Program from the Development and Commercialization activities under
this Agreement, including, to the extent practicable, by establishing separate
teams and (ii) use good faith, diligent efforts to prevent any Confidential
Information of the other Party

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



20

 

 

 

--------------------------------------------------------------------------------

 

 

 

from being disclosed to, or used by, individuals conducting any activities with
respect to the Competing Program.

 

(d)

Right of First Negotiation on Conatus Retained Compounds or Competing
Products.  Prior to Conatus offering rights in and to the Conatus Retained
Compounds in the Field or Competing Products in liver disease to any Third
Party, the Parties shall negotiate in good faith for a period of [***] days from
written notice by Conatus to Novartis with respect to the terms and conditions
of a license or collaboration between the Parties on the development, marketing,
promotion, distribution and/or sale in the Territory of the Conatus Retained
Compounds or Competing Product, as applicable.  If the Parties are unable to
agree upon terms and conditions of such a license or collaboration on or before
the expiration of such [***] day period, then Conatus shall thereafter have the
right to market, promote and distribute itself or enter into a license or other
collaboration with any Third Party with respect to such compounds or products
and Novartis shall have no rights with respect thereto, provided that any
license or collaboration that Conatus enters into or proposes to enter into
following the end of such negotiation period must be on terms and conditions in
the aggregate no more favorable to such Third Party than those last offered to
Novartis during the negotiation period.

3.GOVERNANCE

3.1

Alliance Managers.  Within [***] days following the License Effective Date, each
Party will appoint (and notify the other Party of the identity of) a senior
representative having a general understanding of pharmaceutical development and
commercialization issues to act as its alliance manager under this Agreement
(“Alliance Manager”). The Alliance Managers will serve as the contact point
between the Parties for the purpose of providing Conatus with information on the
progress of Novartis’ Development and Commercialization of the Product(s) and
Combination Product(s) and will be primarily responsible for facilitating the
flow of information and otherwise promoting communication, coordination and
collaboration between the Parties; providing single point communication for
seeking consensus both internally within the respective Party’s organization and
together regarding key global strategy and planning issues, as appropriate,
including facilitating review of external corporate communications; and raising
cross-Party and/or cross-functional disputes in a timely manner.  Each Party may
replace its Alliance Manager on written notice to the other Party.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



21

 

 

 

--------------------------------------------------------------------------------

 

 

3.2

Joint Steering Committee.

 

(a)

The Parties will establish a Joint Steering Committee, composed of [***] senior
personnel of Conatus and [***] senior personnel of Novartis (one (1) of which
will be the Party’s Alliance Manager and which personnel for each Party,
collectively, shall have a general understanding of drug manufacturing,
development and commercialization issues).

 

(b)

Within [***] days following the License Effective Date, each Party will
designate its initial members to serve on the JSC and notify the other Party of
the dates of availability for the first meeting of the JSC.  Each Party may
replace its representatives on the JSC on written notice to the other Party.

 

(c)

The JSC will oversee  the activities of the Parties under the Agreement,
including:  (i)  the Know-How and technology transfers contemplated in Sections
4.1, 4.2, and 4.4 of this Agreement; (ii) reviewing, and discussing Development
activities with respect to the Conatus Compounds, Products and Combination
Products; (iii) reviewing and discussing, the Emricasan Development Plan and
budget as well as clinical trial protocols for the Product and Combination
Product, including any material revisions thereto, in each indication; (iv)
reviewing and discussing, Commercialization with respect to the Product and
Combination Product, including ongoing activities and plans; (v) considering and
acting upon such other matters as specified in this Agreement; and (vi)
reviewing, discussing and approving the development Plan and budget for the
Planned Phase 2b Trials.  

 

(d)

The JSC also may, at any time it deems necessary or appropriate, establish
additional joint committees and delegate such of its responsibilities as it
determines appropriate to such joint committees.  Such subcommittees shall be
subordinate to the JSC and not survive its dissolution in event of a Change of
Control (Section 3.6).

3.3

Meetings of the Joint Steering Committee.  

 

(a)

The JSC shall meet [***] during the Planned Phase 2b Trial and [***] thereafter
during the Term and at such other times as the Parties may agree.  The first
meeting of the JSC shall be held as soon as reasonably practicable, but in no
event later than [***] days following the License Effective Date.  Meetings
shall be held at such place or places as are mutually agreed or by
teleconference or videoconference; provided, however, that there shall be [***],
unless the Parties otherwise agree.  

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



22

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

Each Party may from time to time invite a reasonable number of participants, in
addition to its representatives, to attend JSC meetings in a non‑voting
capacity, with the consent of the other Party (which shall not be unreasonably
withheld); provided, that that if Conatus intends to have any Third Party
(including any consultant) attend such a meeting, such Third Party will be
subject to the prior approval of Novartis and must be bound by confidentiality
obligations consistent with the terms of this Agreement.  

 

(c)

Novartis shall appoint one of its representatives on the JSC to act as
chairperson of the JSC.  The chairperson shall set agendas for JSC meetings,
provided that the agendas will include any matter requested by either
Party.  The chairperson shall be responsible for recording, preparing and,
within a reasonable time, issuing (i) draft minutes of each JSC meeting, which
draft minutes shall be subject to review and approval by all JSC members, and
(ii) final minutes following such approval.

 

(d)

The appointed JSC chairperson of Novartis, shall, prior to each JSC meeting,
appoint a person who shall be responsible for recording and preparing the
minutes, and such person shall send the minutes to all members of the JSC for
review and approval within [***] days after the meeting.  Each Party will send
any objections against the accuracy or completeness of such minutes by providing
written notice to the other members of the JSC within [***] Business Days after
receipt of the minutes.  In the event of any such objection that is not resolved
by mutual agreement of the Parties, such minutes will be amended to reflect such
unresolved dispute.  

 

3.4

Decision Making.

 

(a)

Casting Vote:  Decisions of the JSC shall be made by unanimous vote, with each
Party’s representatives to the JSC collectively having one vote. In the event of
a disagreement among the JSC with respect to any matter, Novartis shall have a
casting vote, except as provided in Sections 3.4(b) and (c).  

 

(b)

In the event that Novartis exercises such casting vote and Conatus objects to
such decision by notice in writing within [***] Business Days of Novartis’
exercise of its casting vote with respect to the following:

[***]

then such matter may be referred to the Senior Officers who shall attempt in
good faith to resolve such disagreement.  If they cannot resolve such issue
within [***] days of the

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



23

 

 

 

--------------------------------------------------------------------------------

 

 

matter being referred to them, then the resolution and/or course of conduct will
be subject to resolution pursuant to Section 17.5.  

 

(c)

In no event shall the JSC or the Senior Officers have the right:

(i)to modify or amend the terms and conditions of this Agreement; or

(ii)to determine any such issue in a manner that would conflict with the express
terms and conditions of this Agreement; or

(iii)to increase the performance obligations of Novartis and/or Conatus beyond
those set forth herein.

 

(d)

Notwithstanding anything to the contrary in the foregoing, the JSC will have
only such powers as are specifically delegated to it under this Agreement.

3.5

Costs of Governance.  The Parties agree that the costs incurred by each Party in
connection with its participation at any meetings under this Article 3 shall be
borne solely by such Party.  

3.6

Change of Control.  In the event of a Change of Control of Conatus, Novartis may
provide written notice to Conatus (or its successor entity) to disband the JSC
and upon such notice, all of Sections 3.2 through 3.7 of this Agreement shall be
deleted from this Agreement, and any decisions otherwise assigned to the JSC
shall thereafter be assigned to Novartis.

3.7

Discontinuance of JSC Participation.  Conatus shall have the right to
discontinue its participation in the JSC upon written notice to Novartis at any
time during the Term.  Once Conatus has provided written notice to discontinue
its participation in the JSC, all of Sections 3.2 through 3.7 of this Agreement
shall be deleted from this Agreement, and any decisions otherwise assigned to
the JSC shall thereafter be assigned to Novartis.

4.TRANSFER OF CONATUS KNOW-HOW & COOPERATION

4.1

Transfer of Conatus Know-How.  

 

(a)

Within [***] days of the License Effective Date (or such longer period as may be
agreed between the Parties), Conatus, without additional consideration, shall
disclose to Novartis or its designated Affiliate all Conatus Know-How (including
Conatus Know-How pertaining to the formulation, manufacture and Development

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



24

 

 

 

--------------------------------------------------------------------------------

 

 

 

of the Conatus Compounds and/or Product and any other data, information and
documents) in Conatus’ possession and Control.  

 

(b)

During the first [***] full months from the License Effective Date, Conatus will
provide reasonable assistance to Novartis or its designated Affiliate in
connection with understanding and using the Conatus Know-How within the scope of
the License.  In providing Know-How under Section 4.1(a), Conatus shall deliver
written and electronic materials to Novartis, during the period of [***] full
months from the License Effective Date, such assistance from its professional
staff for meetings, telephone calls, and other reasonable assistance as
requested by Novartis to enable it to understand and use the Conatus Know-How,
shall be provided without charge to Novartis. After such [***] month period and
during the term of this Agreement, Conatus shall ensure that its professional
staff shall continue to be reasonably available as requested at Conatus
facilities and by telephone, without charge to Novartis, provided that Novartis
will reimburse Conatus all Out-of-Pocket Costs, and for any reasonable travel
costs, incurred by Conatus pursuant to this Section 4.1(b) with the amount of
such reimbursement for all such costs to be agreed before such assistance is
provided.

 

(c)

On a continuing basis during the term of this Agreement, Conatus, without
additional consideration except as provided in Section 4.1(b), shall, upon
Novartis’ request, disclose to Novartis or its designated Affiliate all
additional Conatus Know-How or Joint Know-How of which Conatus becomes aware of
from time to time.

 

(d)

Upon request by Novartis, and without limiting the foregoing, Conatus will
deliver to Novartis (or its designee) all manufacturing batch records,
Development reports, analytical results, filings and correspondence with any
Regulatory Authority (including notes or minutes of any meetings with any
Regulatory Authority), raw material and excipient sourcing information, quality
audit findings and any other relevant technical information in Conatus’
possession and/or control relating to any Conatus Compounds and/or Products, and
Conatus will reasonably assist Novartis in the transfer of manufacturing
activities to other service providers.  Novartis will reimburse Conatus all
Out-of-Pocket Costs, and for any reasonable travel costs, incurred by Conatus
pursuant to this Section 4.1(d) with the amount of such reimbursement for all
such costs to be agreed before such assistance is provided. Notwithstanding the
forgoing, any such assistance from Conatus requested by Novartis shall be
provided without charge to Novartis during the first [***] full months from the
License Effective Date.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



25

 

 

 

--------------------------------------------------------------------------------

 

 

 

(e)

For the avoidance of doubt, Novartis shall reimburse Conatus for any Development
FTE Costs at the FTE Rate and Out-of-Pocket Costs incurred by Conatus either
under this Section 4.1 or charged to Conatus as shared expenses per Section
9.1(b).

 

(f)

For the further avoidance of doubt, Conatus shall not be required to convert any
documentation into any Novartis specified format and in all cases shall be
permitted to provide such documentation in the format which Conatus is then
holding such documentation.

 

4.2

Transition Plan.  Within [***] days of the License Effective Date, the Parties
shall agree to a plan (“Transition Plan”) for the transfer to Novartis of all
Development and manufacturing activities then being undertaken by Conatus,
taking into account Conatus’ obligations to complete all Planned Phase 2b
Trials, and any other Ongoing Clinical Trial or pre-clinical studies, as set
forth in the Emricasan Development Plan.  Conatus shall transition all such
activities to Novartis in accordance with the Transition Plan.

 

4.3

Assignment of Agreements.  Conatus shall cooperate and assist Novartis by
assigning to Novartis or its designee any agreements requested by Novartis,
which Conatus may have entered into prior to the License Effective Date
specifically relating to the development, manufacture or supply of any Conatus
Compound or Product which is reasonably useful or necessary to further its
obligations under this Agreement, provided however that Conatus shall not be
obligated to assign to Novartis (i) any intellectual property rights obtained
under such agreements; (ii) any agreement relating solely to non-clinical
research; and (iii) until after the Completion of the Planned Phase 2b Trials,
any agreements relating to the Clinical Supplies.  If any such assignment
requires the consent of the applicable counterparty, Conatus shall not be
obligated to make such assignment until such consent is obtained; provided,
however, that Conatus shall use commercially reasonable efforts to obtain such
consent.  Conatus shall stop any work related to Conatus Compounds or Products
under any agreements that are to be assigned to Novartis under this Section 4.3
that have not been assigned to Novartis. In cases where Conatus is unable to or
elect not to assign such intellectual property rights obtained under such
agreements, Conatus shall ensure that Novartis has an exclusive (where possible
and if not possible, a non-exclusive), sub-licensable license under such
intellectual property rights to research, Develop, make, use, import, export,
offer for sale, sell and otherwise Commercialize, or have any of the foregoing
done on its behalf, Product or Combination Product in Field in the Territory.

4.4

Compound Transfer.  Within [***] days following the License Effective Date or as
otherwise agreed upon by the Parties, Conatus or its Affiliates, shall provide
to Novartis or its designated Affiliate such quantities of the Conatus Compounds
and/or Product in Conatus’ possession as may be reasonably requested by Novartis
for use by Novartis and

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



26

 

 

 

--------------------------------------------------------------------------------

 

 

its Affiliates in connection with its Development activities under this
Agreement.  Except with respect to Clinical Supplies used by Conatus in the
Planned Phase 2b Trials, the Conatus Compounds and/or Product supplied to
Novartis in accordance with this Section 4.4, are provided “AS IS”, and Conatus
makes no representations or warranties, express or implied, as to such Conatus
Compounds and/or Product, including any warranty as to merchantability or
fitness for a particular use or purpose.    

5.DEVELOPMENT

 

5.1

Planned Phase 2b Trials.  

 

(a)

Conatus will be responsible for completing, and shall use commercially
reasonable efforts to complete, at its sole cost and expense and in accordance
with the Emricasan Development Plan and budget set forth in Exhibit A, such
trial(s), including the preparation and finalization of all clinical trial
reports.  Conatus shall also be responsible for completing, and shall use
commercially reasonable efforts to complete, at its sole cost and expense and in
accordance with the Emricasan Development Plan, any other Ongoing Clinical Trial
or pre-clinical studies that are ongoing as of the License Effective Date,
including the preparation and finalization of complete, signed, detailed, data
cleaned, statistically analyzed, unbiased, unblinded and cGCP/cGLP audited and
compliant final report(s) for any such studies.  These reports should be
finalized (including opportunity for Novartis review and comment) within an
agreed timeframe and format.

 

(b)

Until transfer of IND/CTA sponsorship after Completion of the Planned Phase 2b
Trials, unless earlier by mutual consent:

 

(i)

Conatus will be responsible for, and will use diligent efforts in, obtaining and
maintaining all Regulatory Approvals necessary for the conduct of the Planned
Phase 2b Trials;

 

(ii)

Conatus will provide to Novartis copies of all substantive written
communications received by Conatus (or its Affiliates) from any Regulatory
Authority, or submitted by Conatus (or its Affiliates) to any Regulatory
Authority, related to the applicable trial or otherwise relevant to any Conatus
Compound or Product; and

 

(iii)

Future commitments, related to the Planned Phase 2b Trials, with respect to the
Conatus Compounds or Products negotiated by Conatus (or its Affiliates) with any
health agency must be agreed between Conatus and Novartis prior to conclusion of
the agreement with the agency.

27

 

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

All Planned Phase 2b Trial actual Out-Of-Pocket Cost and Conatus’ FTE Costs
solely related to the conduct of the Planned Phase 2b Trials, incurred after the
License Effective Date will be shared 50% - 50% based upon the agreed Emricasan
Development Plan and budget set forth in Exhibit A.  Neither Conatus nor
Novartis shall have any obligations for any costs or expenses other than actual
Planned Phase 2b Trials costs.  

5.2

Development.  Subject to Sections 3, 5.1, 5.3 and 5.4, with effect from the
License Effective Date, Novartis will be responsible for conducting, at its sole
expense, such research and preclinical, clinical and other Development of the
Conatus Compounds, Product and/or Combination Products.  In addition, after
Completion of the Planned Phase 2b Trials Novartis shall be solely responsible
for maintaining, at its sole cost and expense, the [***] as described in the
Emricasan Development Plan.  

5.3

Development Diligence.  Novartis shall itself, or through its Affiliates or
sublicensees, use Commercially Reasonable Efforts to Develop at least one
Product and at least one Combination Product in the Territory, including in the
United States and Major European Markets, in the Field.  Novartis will have
final decision on all phase 3 study designs, and will lead any consultation with
health agencies about such designs, even if transfer of ownership of Regulatory
Filings as described in Section 5.7(b) has not yet taken place.  Notwithstanding
the foregoing, Novartis’ application of Commercially Reasonable Efforts shall
not require Novartis to Develop a Product or Combination Product in any country
or territory in which Novartis determines it is not commercially reasonable to
do so for such Product or Combination Product.  

5.4

Development Cost.  All additional development costs other than as set forth in
Section 5.1(c) above, after the License Effective Date and pre-approved by JSC
for activities incurred outside of the Planned Phase 2b Trials, including
completion of all ancillary studies required to complete the regulatory package
(i.e. the Rat Carcinogenicity Study set forth on Exhibit I, QT prolongation
trial, etc.), as well as any requested combination research work by Conatus
shall be paid 100% by Novartis.

5.5

Other Costs.  For the period between the Execution Date and the License
Effective Date, Conatus shall be solely responsible for all costs and expenses,
including for such chemistry manufacturing controls (“CMC”) activities of the
Conatus Compound as set forth in Exhibit E or as requested by Novartis. Conatus
shall use commercially reasonable efforts in conducting the CMC activities set
forth in Exhibit E or as requested by Novartis.   In the event that during the
time between Execution Date and License Effective Date, (i) [***] and (ii) [***]
(collectively the “Pre-Option Costs”) is greater than [***] USD (US$[***]),
Novartis shall pay to Conatus a payment in the amount equal to the Pre-Option
Costs minus [***] USD (US$[***]) (the “Additional Costs”).   Within [***] days
after License

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



28

 

 

 

--------------------------------------------------------------------------------

 

 

Effective Date, Conatus will deliver to Novartis a final detailed report of its
Pre-Option Costs.  Within [***] days after receiving such final detailed report,
Novartis shall review and verify that the Pre-Option Costs are in line with the
Emricasan Development Plan.  Upon Novartis’ approval, which shall not be
unreasonably withheld, Conatus will send an invoice to Novartis substantially in
the form of Exhibit C for the Additional Costs and Novartis shall pay such
invoiced amount within [***] days after receipt of such invoice.  However, if
the Pre-Option Costs are less than [***] USD (US$[***]), Novartis may credit
such amounts that are less than [***] USD (US$[***]) against any payments due to
Conatus in accordance with Section 9.1(b) due from Novartis to Conatus.  

5.6

Pre-Clinical Development Plan.  Promptly after the Execution Date, the Parties
shall discuss in good faith and agree on the pre-clinical development plan for
Combination Products to be conducted, subject to Article 3, solely by Novartis
after the License Effective Date.  Such plan shall be reviewed from time to time
by the JSC.

5.7

Regulatory.  

 

(a)

After the License Effective Date, Conatus will share with Novartis all
substantive regulatory documentation on a mutually agreed timeframe.  This
includes sharing of all IND documents, and clinical trial authorisation (“CTA”)
documents (and related correspondence) in the format which Conatus is then
holding such documentation to enable a future transfer of sponsorship/ownership
as outlined in Section 5.7(b) below.

 

(b)

Promptly after Completion of the Planned Phase 2b Trial or earlier by mutual
consent, Conatus will assign or transfer to Novartis the ownership and
sponsorship of all existing Regulatory Filings for the Products in the
Territory.  Subsequently, Novartis will own all Regulatory Filings and
Regulatory Approvals for the Product and Combination Products in the Territory,
and for clarity, Novartis will, subject to Article 3, (i) determine the
regulatory plans and strategies for the Products and/or Combination Products,
(ii) make all Regulatory Filings with respect to the Product or Combination
Products and (iii) will be responsible for obtaining and maintaining Regulatory
Approvals throughout the Territory in the name of Novartis or its Affiliates or
sublicensees.

 

(c)

Conatus shall fully cooperate with and provide assistance to Novartis in
connection with filings to any Regulatory Authority relating to the Conatus
Compounds and/or Product(s), including by executing any required documents,
providing access to personnel, providing Novartis with copies of all reasonably
required documentation, and supporting Novartis in preparation for any FDA
Advisory Committee meetings, EMA meetings or other major agencies.  For clarity,
Conatus shall provide this

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



29

 

 

 

--------------------------------------------------------------------------------

 

 

 

assistance until approval of the Product in the United States, Major European
Markets and other major markets as required.  The cost of such assistance shall
be borne by the Parties in the same manner as the cost of assistance provided by
Conatus under Section 4.1(b).

 

(d)

To the extent requested by Novartis, Conatus shall grant or use commercially
reasonable efforts to cause to be granted to Novartis and its Affiliates or
sublicensees cross-reference rights to any relevant drug master files and other
filings related to Products or Combination Products submitted by Conatus or its
Affiliates with any Regulatory Authority.

 

(e)

The Parties shall have the right to disclose the existence of, and the results
from, any clinical trials conducted under this Agreement in accordance with
Section 16.3 of this Agreement.

5.8

Compliance. Each Party agrees that in performing its obligations under this
Agreement (a) it shall comply with all applicable current international
regulatory standards, including cGMP, cGLP, cGCP and other rules, regulations
and requirements and (b) it will not employ or use any person that has been
debarred under Section 306(a) or 306(b) of the US Federal Food, Drug and
Cosmetic Act.  

5.9

Pre-License Effective Date Reporting.  After the Execution Date and prior to the
License Effective Date, Conatus shall keep Novartis reasonably informed of, and
provide, upon Novartis’ reasonable written request, any data and information in
Conatus control reasonably relating to the Conatus Compound and/or Product that
Conatus generates under the Planned Phase 2b Trials which would be relevant for
Novartis’ confirmation that the First Patent First Visit in Study 17 has
occurred.  Such data and information shall be provided in the format which
Conatus is then holding such documentation.

6.MANUFACTURING

6.1

Manufacturing.  Novartis or its designated sublicensee(s) will be solely
responsible for the manufacture and supply of the Products or Combination
Products being Developed or Commercialized under this Agreement after the
License Effective Date, except that Conatus shall be solely responsible for
Clinical Supplies of any other materials or compounds required for the Planned
Phase 2b Trials and the Rat Carcinogenicity Study.

6.2

Manufacturing Know-How and Assistance. During the period from the License
Effective Date until the First Commercial Sale of the Product and/or Combination
Products under this Agreement, Conatus shall fully cooperate with and provide
reasonable assistance to Novartis or its designee, through documentation,
consultation, training and face-to-face meetings, to enable Novartis or its
designee in an efficient and timely manner to proceed with Development and
manufacturing of the Products and/or Combination

30

 

 

 

--------------------------------------------------------------------------------

 

 

Products and to obtain all appropriate Regulatory Approvals for manufacturing
(including qualification by the applicable Regulatory Authority of manufacturing
sites).  The cost of such assistance for the first [***] months shall be free of
charge to Novartis and thereafter shall be borne by the Parties in the same
manner as the cost of assistance provided by Conatus under Section 4.1(b).

7.COMMERCIALIZATION

7.1

Commercialization. Other than as set forth in Article 3 and Section 7.2,
Novartis will be solely responsible for and have sole decision making for all
aspects of Commercialization of the Product and Combination Product in the
Territory, including planning and implementation, distribution, booking of
sales, pricing and reimbursement.  Novartis shall itself, or through its
Affiliates or sublicensees, use Commercially Reasonable Efforts to Commercialize
at least one Product and at least one Combination Product in at least one
indication in the Territory, including each of the United States and Major
European Markets.  Notwithstanding the foregoing, Novartis’ application of
Commercially Reasonable Efforts shall not require Novartis to commercialize a
Product or Combination Product in any country or territory in which Novartis
determines it is not commercially reasonable to do so for such Product.  

7.2

Conatus Co-Commercialization Option Activities in The United States.   Novartis
shall, no later than [***] months following First Patient First Visit in the
first Phase III Clinical Trial, deliver to Conatus a detailed commercialization
plan whereupon, Conatus shall have [***] to send Novartis a notice of Conatus’
exercise of its right to co-Commercialize the Products and Combination Products
in the United States (the “Co-Commercialization Option”).  In the event that
Conatus exercises such right in such period, the Parties or through their
respective Affiliates, shall negotiate in good faith for up to a period of [***]
months a separate agreement with respect to such co-Commercialization
arrangement on commercially reasonable terms (“Co-Commercialization Agreement”),
based on the Co-Commercialization Term Sheet set forth in Exhibit F attached to
this Agreement.  In the event the Parties are not able to reach agreement after
such period of good faith negotiations, Conatus shall continue to have the right
to the Co-Detailing Option set forth in Section 7.3 or receive royalties as set
forth in this Agreement.  In the event the Parties agree on such
Co-Commercialization Agreement, (i) Conatus shall receive, at Conatus’ election,
up to thirty percent (30%) of all profits less thirty percent (30%) of all
losses related to the Commercialization of each of the Products and/or
Combination Products in the United States as set forth in Exhibit F (the “Profit
and Loss Share”), (ii) the Co-Detailing Option set forth in Section 7.3 shall be
deemed waived and forfeited, and (iii) no other royalties will be owed by
Novartis to Conatus with respect to Net Sales of such Products or Combination
Products in The United States, and (iv) the

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



31

 

 

 

--------------------------------------------------------------------------------

 

 

Net Sales of such Products or Combinations Products in The United States
attributed to Conatus’ portion shall not be applied to the commercial milestones
in Section 8.4(b).

7.3

Conatus Co-Detailing Option Activities in The United States.  At any time prior
to or within [***] days after an FDA acceptance of filing of a NDA for a Product
indicated for the treatment of cirrhosis, Conatus shall have the option (the
“Co-Detailing Option”) to enter into a co-detailing agreement (“Co-Detailing
Agreement”) with Novartis with regards to such Product in the United States by
providing written notice of such exercise at any time within such [***] day
period.  The Parties will negotiate in good faith and enter into a Co-Detailing
Agreement within [***] days after Conatus has exercised the Co-Detailing
Option.  Under the Co-Detailing Agreement, Novartis shall pay Conatus on
fee-for-service basis.

7.4

Transferability.  The Co-Commercialization Option and Co-Detailing Option are
personal and exclusive to Conatus and may not be sub-contracted, sub-licensed,
transferred, conveyed or assigned to any Third Party in whole or in part, except
as provided in Section 17.1.  

7.5

Change of Control.  In the event of a Change of Control of Conatus, Novartis may
provide written notice to Conatus (or its successor entity) to terminate, as
applicable to Conatus’ elected option, either (a) [***] or (b) the JSC rights of
Conatus under Co-Commercialization option under Article 3 at its sole
discretion. [***].

7.6

Pharmacovigilance.  The Parties shall cooperate with regard to the reporting and
handling of safety information involving the Products and Combination Products
in accordance with the applicable regulatory laws and regulations on
pharmacovigilance and clinical safety to allow each Party to meet its sponsor
responsibilities. The Parties agree that Novartis will take the lead for safety
and hold the global reference safety database on behalf of both Parties for the
Products for the whole time that both Parties are involved in clinical
development of the Products.  For clarity, Conatus will process individual case
study reports (ICSRs) from emricasan studies under Conatus sponsorship (prior to
sending a copy to Novartis) and will perform all reporting to support all
Conatus INDs/CTAs, and Novartis will process individual case study reports
(ICSRs) from emricasan studies under Novartis sponsorship (prior to sending a
copy to Conatus) and will perform all reporting to support all Novartis
INDs/CTAs.  Details of the operating procedure respecting such adverse event
reports and safety information exchange shall be the subject of a
mutually-agreed written pharmacovigilance agreement between the Parties which
shall be entered into prior to Novartis sponsoring any studies for the
Products.  Conatus agrees to provide Novartis with any historical safety data
for the Products allowing time for Novartis to enter the data into the Novartis
safety database as required prior to Novartis starting development activity with
the Product. The Parties further agree that Novartis will be

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



32

 

 

 

--------------------------------------------------------------------------------

 

 

solely responsible for safety and reporting and hold the global reference safety
database for the Combination Products.

8.FINANCIAL PROVISIONS

 

8.1

Upfront Payment.  In partial consideration of the Option, licenses and rights
granted to Novartis hereunder, Novartis shall pay to Conatus a one-time,
non-refundable, non-creditable upfront payment in the amount of fifty million
USD (US$50,000,000) within five (5) Business Days from the Execution Date.

 

8.2

Investment Agreement.  In partial consideration of the rights granted to
Novartis hereunder, the Parties shall enter into the investment agreement
substantially in the form attached hereto as Exhibit H (the “Investment
Agreement”).  

 

8.3

License Grant Fee. In consideration of the licenses and rights granted to
Novartis as of the License Effective Date and Novartis’ exercise of its Option
as set forth in Section 2.2, Novartis shall pay to Conatus a one-time,
non-refundable, non-creditable option exercise payment in the amount of seven
million USD (US$7,000,000) (the “License Grant Fee”) within [***] days of
receiving an invoice from Conatus after termination or expiration of the waiting
period provided by the HSR Act without any action by the US Federal Trade
Commission (“FTC”) or the Antitrust Division of the US Department of Justice
(“DOJ”) or challenge to the transaction.

 

8.4

Milestone Payments.  

 

(a)

Development and Regulatory Milestones.  In further consideration of the licenses
and rights granted to Novartis hereunder, upon first achievement of each of the
Milestones set forth below by Novartis, its Affiliates or sublicensees with
respect to the first Product or Combination Product, Novartis shall pay to
Conatus the corresponding one-time non-refundable non-creditable Milestone
Payments set forth below under the column heading “Milestone Payment (USD)”:

Milestone

Milestone Payment (USD)

Clinical Milestones

[***]

US$[***]

[***]

US$[***]

Regulatory Milestones [***]

[***]

US$[***]

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



33

 

 

 

--------------------------------------------------------------------------------

 

 

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

Regulatory Milestones [***]

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

Regulatory Milestones [***]

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

 

(b)

Commercial Milestones.  In further consideration of the licenses and rights
granted to Novartis hereunder, upon first achievement of each of the Milestones
set forth below by Novartis, its Affiliates or sublicensees, the corresponding
one-time non-refundable, non-creditable Milestone Payments shall be payable by
Novartis to Conatus:  

Milestone

Milestone Payment (USD)

Commercial Milestones

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

[***]

US$[***]

 

(c)

In the event the Parties execute a Co-Commercialization Agreement, the Net Sales
for the US attributed to Conatus’ elected portion shall be excluded from
calculation of annual worldwide Net Sales with regard to the commercial
Milestones threshold set forth in the above table. For example, if Conatus has
elected to receive 30% of

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



34

 

 

 

--------------------------------------------------------------------------------

 

 

 

Profit and Loss Share, and annual Net Sales in a given year are US$2.5 billion,
of which the US Net Sales are $1.0 billion, then the Net Sales for consideration
of the Commercial Milestone shall be reduced by US$0.3 billion (US$1.0 billion *
30%).

 

(d)

Each Milestone Payment shall be deemed earned as of the first achievement of the
corresponding Milestone, and shall be notified by Novartis to Conatus within
[***] after achievement of the Milestone.  For the avoidance of doubt: (i) each
Milestone Payment shall be payable only on the first occurrence of the
Milestone; (ii) none of the Milestone Payments shall be payable more than once;
and (iii) other than as expressly set forth above, no additional Milestone
Payments shall be due for Milestones completed for the Development and
Commercialization of additional Products or of Products for any additional
indications or for any different Combination Products.

 

8.5

  Royalty Payments.

 

(a)

In consideration of the licenses and rights to Novartis hereunder, during the
applicable Royalty Term for Products or Royalty Term for Combination Products,
as applicable, Novartis will make royalty payments to Conatus, on a
Product-by-Product or Combination Product-by-Combination Product basis, based on
annual, worldwide Net Sales of the Products or annual, worldwide Net Sales of
the Combination Products, as applicable in the Territory by Novartis, its
Affiliates and sublicensees, at the applicable rates set forth below.

 

Annual Net Sales of Products in the Territory in any Calendar Year by Novartis,
its Affiliates or Sublicensees.

Royalty Rate outside the United States if the Parties Execute a
Co-Commercialization Agreement

Royalty Rate if the Parties Do Not Execute a Co-Commercialization Agreement

 

 

 

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



35

 

 

 

--------------------------------------------------------------------------------

 

 

[***]

[***]%

[***]%

 

Annual Net Sales of Combination Products in the Territory in any Calendar Year
by Novartis, its Affiliates or Sublicensees.

Royalty Rate outside the United States if the Parties Execute a
Co-Commercialization Agreement

Royalty Rate if the Parties Do Not Execute a Co-Commercialization Agreement

 

 

 

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

[***]

[***]%

[***]%

 

(b)

For example, in the event the Parties execute a Co-Commercialization Agreement,
if the annual worldwide Net Sales of Products in a Calendar Year, after
subtracting US Net Sales for the Conatus Profit and Loss Share, [***].

 

(c)

In the event the Parties execute a co-commercialization agreement pursuant to
Section 7.2, the Net Sales for the US shall be excluded from calculation of
annual worldwide Net Sales with regard to the royalty threshold set forth in
Section 8.5(a), as applicable.

 

(d)

Royalty Term for Products.  Unless otherwise provided in this Agreement,
royalties will be payable on a Product-by-Product and country-by-country basis
from First Commercial Sale of such Product in such country until the later of
(i) the expiration of the last to expire Valid Claim for a Product being sold in
such country; (ii) the expiration of Regulatory Exclusivity for the Product in
such country; and (iii) ten (10) years from the First Commercial Sale of such
Product in such country (“Royalty Term for Products”).  Following the Royalty
Term for Product on a Product-by-Product and country-by-country basis, the
licenses granted to Novartis

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



36

 

 

 

--------------------------------------------------------------------------------

 

 

 

with respect to the Product shall continue in effect, but become fully paid-up,
sub-licensable, royalty-free, transferable, perpetual and irrevocable with
respect to such Product and such country.  

 

(e)

Royalty Term for Combination Products.  Unless otherwise provided in this
Agreement, royalties will be payable on a Combination Product-by-Combination
Product and country-by-country basis from First Commercial Sale of such
Combination Product in such country until the later of (i) the expiration of the
last to expire Valid Claim for a Combination Product being sold in such country;
(ii) the expiration of Regulatory Exclusivity for the Combination Product in
such country; and (iii) ten (10) years from the First Commercial Sale of such
Combination Product in such country (“Royalty Term for Combination
Products”).  Following the Royalty Term for Combination Products on a
Combination Product-by-Combination Product and country-by-country basis, the
licenses granted to Novartis with respect to the Combination Product shall
continue in effect, but become fully paid-up, sub-licensable, royalty-free,
transferable, perpetual and irrevocable with respect to such Combination Product
and such country.

 

(f)

For the avoidance of doubt, royalties shall be payable only once with respect to
the same unit of Product or Combination Product.

 

8.6

Loss of Market Exclusivity.  In the event of a Loss of Market Exclusivity in any
country, for the remainder of the Royalty Term for Products or Royalty Term for
Combination Products, as applicable, the royalty applicable to Net Sales of such
Product or Combination Product in such country shall be equal to [***] percent
([***]%) of the weighted average royalty rate described above on worldwide Net
Sales. In no event shall the royalty rate due to Conatus from Novartis be
reduced by more than [***] percent ([***]%) in any given Calendar Quarter under
this Section 8.6 and Section 8.7(c).  On a Product-by-Product or Combination
Product-by-Combination Product and country-by-country basis, any royalties that
Novartis is entitled to deduct that is reduced by the limitation on the
deduction shall be carried forward and Novartis may deduct such amount from
subsequent amounts due to Conatus until the full amount that Novartis was
entitled to deduct is deducted.  For clarity, Novartis shall only be entitled to
deduct carried forward amounts against future royalties for the applicable
Product or Combination Product in the applicable country.

8.7

Third Party Obligations.

 

(a)

Novartis agrees to comply with all of Conatus’ obligations set forth in Section
2.5.3 of Stock Purchase agreement by and between Pfizer Inc. and Conatus, dated
July 29, 2010 (the “Pfizer Agreement”) solely pertaining to any Product or

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



37

 

 

 

--------------------------------------------------------------------------------

 

 

 

Combination Product covered by a Conatus Patent which was acquired by Conatus
under the Pfizer Agreement (i.e. IDN-6556), except that Conatus shall be solely
responsible for the payment of Milestone and other consideration under the
Pfizer Agreement. To the extent any terms, conditions and obligations contained
in this Pfizer Agreement conflict with the terms in this Agreement, those in
this Agreement shall prevail and control.

 

(b)

For avoidance of doubt, Conatus shall not be released from its obligations under
the Pfizer Agreement and notwithstanding the provisions of this Section 8.7,
Conatus shall remain primarily responsible for the payment of royalty, milestone
and other payment obligations, if any, due to Third Parties under any Conatus
Patents or Conatus Know-How which have been licensed to Conatus and are
sublicensed to Novartis under this Agreement.  All such payments shall be made
promptly by Conatus in accordance with the terms of the applicable license
agreement(s), including but not limited to the Pfizer Agreement and the
Sublicense Agreement between Conatus and Idun Pharmaceuticals, Inc., dated March
1, 2013 and side letter between Conatus and Thomas Jefferson University, dated
May 4, 2016 (collectively, the “TJU Sublicense”) guaranteeing rights under such
Sublicense Agreement.  For avoidance of doubt, no rights under the TJU
Sublicense, including any Licensed Technology (as such term is defined in the
TJU Sublicense), are granted by Conatus to Novartis under this Agreement.  If
for any reason Conatus fails to timely pay any amounts due and payable under the
Pfizer Agreement which have not been disputed in good faith and in accordance
with the Agreement, Novartis shall have the right to step in and to pay such
amounts directly to Pfizer and may deduct the same from any amounts it otherwise
owes Conatus hereunder.

 

(c)

In the event that Novartis reasonably determines that it must acquire rights to
intellectual property owned or controlled by a Third Party which would be
infringed by a Conatus Compound or the Product as manufactured and formulated
previously by Conatus as of the Execution Date for Clinical Supplies for the
indication being marketed in a country (in addition to the Conatus Technology
and outside the intellectual property falling under the scope of Section 2.4),
Novartis shall have the right to negotiate to and acquire such rights through a
license or otherwise and to deduct from the royalty payments due to Conatus
[***] percent ([***]%) of the royalties paid by Novartis to such Third Party;
provided, however, that in no event shall the royalty rate due to Conatus from
Novartis be reduced by more than [***] percent ([***]%) in any Calendar Quarter
under Section 8.6 and this Section 8.7(c).  Any amount that Novartis is entitled
to deduct that is reduced by the limitation on the deduction shall be carried
forward and Novartis may deduct such amount from subsequent amounts due to
Conatus until the full amount that Novartis was entitled

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



38

 

 

 

--------------------------------------------------------------------------------

 

 

 

to deduct is deducted. Conatus agrees to reasonably cooperate with Novartis to
acquire such rights.

8.8

No Projections. Conatus and Novartis acknowledge and agree that nothing in this
Agreement shall be construed as representing an estimate or projection of
anticipated sales of any Product, and that the Milestones and Net Sales levels
set forth above or elsewhere in this Agreement or that have otherwise been
discussed by the Parties are merely intended to define the Milestone Payments
and royalty obligations to Conatus in the event such Milestones or Net Sales
levels are achieved.  NEITHER CONATUS NOR NOVARTIS MAKES ANY REPRESENTATION OR
WARRANTY, EITHER EXPRESS OR IMPLIED, THAT NOVARTIS, ITS AFFILIATES OR
SUBLICENSEES WILL BE ABLE TO SUCCESSFULLY DEVELOP OR COMMERCIALIZE ANY PRODUCT
OR, IF COMMERCIALIZED, THAT ANY PARTICULAR NET SALES LEVEL OF SUCH PRODUCT WILL
BE ACHIEVED.

9.REPORTS AND PAYMENT TERMS

9.1

Payment Terms.  

 

(a)

Milestones: Novartis shall provide Conatus with written notice of the
achievement of each clinical or regulatory Milestone within [***] days after
such Milestone is achieved.  After receipt of such notice, Conatus shall submit
an invoice to Novartis substantially in the form of Exhibit C for the
corresponding Milestone Payment, provided that no such invoice shall be
submitted prior to the License Effective Date.  Novartis shall make the
corresponding Milestone Payment within [***] days after receipt of such
invoice.  

 

(b)

Planned Phase 2b Trials Reimbursement after the License Effective Date: Within
[***] days of each Calendar Quarter during Planned Phase 2b Trials after the
License Effective Date, Conatus shall submit an invoice (including a final
detailed report of Out-of-Pocket Costs and Development FTE Costs incurred) to
Novartis substantially in the form of Exhibit C for fifty (50%) percent of the
Out-of-Pocket Costs and Development FTE Costs incurred for the Planned Phase 2b
Trials during such Calendar Quarter after the License Effective Date. Novartis
shall pay such invoiced amount within [***] days after receipt of such invoice.

 

(c)

Royalties: Within [***] days of each Calendar Quarter during the term of this
Agreement following the First Commercial Sale of a Product or Combination
Product, Novartis will provide to Conatus a Sales & Royalty Report.  After
receipt of such report, Conatus shall submit an invoice to Novartis
substantially in the form

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



39

 

 

 

--------------------------------------------------------------------------------

 

 

 

of Exhibit C with respect to the royalty amount shown therein.  Novartis shall
pay such royalty amount within [***] days after receipt of such invoice.

 

(d)

Wire Transfers: All payments from Novartis to Conatus shall be made by wire
transfer in US Dollars to the credit of such bank account as may be designated
by Conatus on the respective invoices to Novartis.  Any payment which falls due
on a date which is not a Business Day may be made on the next succeeding
Business Day.

 

(e)

No Payments:  For the avoidance of doubt, except as set forth in Section 8.1, no
payments shall become due and payable and neither Party will be obligated to
reimburse the other Party for any costs incurred by the other Party under or in
connection with this Agreement until the License Effective Date.

9.2

Currency.  All payments under this Agreement shall be payable in US
dollars.  When conversion of payments from any foreign currency is required to
be undertaken by Novartis, the USD equivalent shall be calculated using
Novartis’ then-current standard exchange rate methodology as applied in its
external reporting.

9.3

Taxes.

 

(a)

If any taxes are required to be withheld by Novartis from a payment made to
Conatus pursuant to this Agreement, Novartis will: (i) deduct such taxes from
the payment made to Conatus; (ii) timely pay the taxes to the proper taxing
authority for the account of Conatus; (iii) send proof of payment to Conatus;
and (iv) reasonably assist Conatus in its efforts to obtain a credit for such
tax payment.  Each Party agrees to reasonably assist the other Party in lawfully
claiming exemptions from and/or minimizing such deductions or withholdings under
an applicable tax treaty and any applicable law.  

 

(b)

If Novartis, its Affiliates, successors or sublicensees make payments under this
Agreement that are subject to withholding tax and such withholding tax is in
excess of the tax that would have been imposed on or deducted from such payment
had it been made by a resident of Switzerland to a resident of the United States
eligible to claim benefits under the double tax treaty between Switzerland and
the United States (if any) in force at the time of the payment, the applicable
payor shall increase its payment to the extent necessary so that after the
deduction and withholding of the tax, Conatus receives the amount that it would
have received had such payment been made by a resident of Switzerland to a
resident of the United States eligible to claim benefits under the double tax
treaty between Switzerland and the United States. In the event Novartis
exercises its rights or performs its

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



40

 

 

 

--------------------------------------------------------------------------------

 

 

 

obligations under this Agreement pursuant to the authority granted in Section
2.5 in a manner that would increase the tax burden on Conatus in a manner other
than withholding taxes provided for in this Section 9.3(b), Novartis shall
compensate Conatus for such additional tax burden.

9.4

Records and Audit Rights.

 

(a)

Each Party shall keep complete, true and accurate books and records in
accordance with its Accounting Standards in relation to this Agreement,
including, with respect to Novartis, in relation to Net Sales and royalties, and
with respect to Conatus, in relation to the Out-of-Pocket Costs and Development
FTE Costs.  Each Party will keep such books and records for at least [***] years
following the calendar year to which they pertain.

 

(b)

The auditing Party may, upon written request, cause an
internationally-recognized independent accounting firm (the “Auditor”), which is
reasonably acceptable to the audited Party, to inspect the relevant records of
the audited Party and its Affiliates to verify the, with respect to Novartis,
the royalties payable by Novartis and the related reports statements and books
of accounts, as applicable, and with respect to Conatus, the Out-of-Pocket Costs
and FTE Costs, statements and books of accounts, as applicable.  Before
beginning its audit, the Auditor shall execute an undertaking acceptable to the
audited Party by which the Auditor agrees to keep confidential all information
reviewed during the audit.  The Auditor shall have the right to disclose to the
auditing Party only its conclusions regarding any payments owed under this
Agreement.

 

(c)

The audited Party and its Affiliates shall make their records available for
inspection by the Auditor during regular business hours at such place or places
where such records are customarily kept, upon receipt of reasonable advance
notice from the auditing Party. The records shall be reviewed solely to verify
the accuracy of Novartis’ royalties or Conatus’ Out-of-Pocket Costs and FTE
Costs, as the case may be, and compliance with this Agreement. Such inspection
right shall not be exercised more than once in any calendar year and not more
frequently than once with respect to records covering any specific period of
time.  In addition, auditing Party shall only be entitled to audit the books and
records of the audited Party from the [***] calendar years prior to the calendar
year in which the audit request is made. The auditing Party agrees to hold in
strict confidence all information received and all information learned in the
course of any audit or inspection, except to the extent necessary to enforce its
rights under this Agreement or to the extent required to comply with any law,
regulation or judicial order.  

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



41

 

 

 

--------------------------------------------------------------------------------

 

 

 

(d)

The Auditor shall provide its audit report and basis for any determination to
the audited Party at the time such report is provided to the auditing Party
before it is considered final.

 

(e)

In the event that the final result of the inspection reveals an undisputed
underpayment or overpayment by the audited Party, the underpaid or overpaid
amount shall be settled promptly.

 

(f)

The auditing Party shall pay for such inspections, as well as its expenses
associated with enforcing its rights with respect to any payments hereunder. In
addition, if an underpayment of more than [***] percent ([***]%) of the total
payments due for the applicable audit period is discovered, the fees and
expenses charged by the Auditor shall be paid by the audited Party. The audited
Party shall have the right to request a further determination by such Auditor as
to matters which the audited Party disputes within [***] days following receipt
of such report. The audited Party will provide the auditing Party and the
Auditor with a reasonably detailed statement of the grounds upon which it
disputes any findings in the audit report and the Auditor shall undertake to
complete such further determination within [***] days after the dispute notice
is provided, which determination shall be limited to the disputed matters. The
Parties agree that they shall use reasonable efforts, through the participation
of finance representatives of both companies, to resolve any dispute arising in
relation to the Audit by good faith discussion.

9.5

Interest Due.  In the event that (a) any payment hereunder (including any
royalty payment due by Novartis to Conatus under this Agreement) is made after
the date such payment was due pursuant to the terms of this Agreement (other
than the extent that a payment that is the subject of a good faith dispute
between the Parties that has been outstanding for no more than [***] Business
Days), and (b) such payment is overdue by more than [***] Business Days,
Novartis shall pay interest to the other Party at the lesser of (i) the interest
rate of [***] ([***]%) percent [***] or (ii) [***].

10.INTELLECTUAL PROPERTY RIGHTS

10.1

Ownership of Inventions.  

 

(a)

All Know-How arising from the Parties’ activities under this Agreement,
including any Patent Rights covering such inventions, made solely by employees
or consultants of a Party shall be owned by such Party.  

 

(b)

All such Know-How arising from the Parties’ activities under this Agreement,
including any Patent Rights covering such inventions, made jointly by employees
or

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



42

 

 

 

--------------------------------------------------------------------------------

 

 

 

consultants of both Parties shall be owned jointly by the Parties as
contemplated under US patent laws, including 35 U.S.C. § 262.  Conatus
acknowledges and agrees that Conatus’ rights in any such Know-How and Patent
Rights are exclusively licensed to Novartis for the Products in the
Field.  Neither Party may use, or license to any Third Party, any Joint Know-How
and Joint Patents for any other purpose outside Conatus Compounds and Products
without accounting to or obtaining the approval of the other Party’s prior
written consent.  Neither Party shall assign to any Third Party its interest in
any Joint Patent without the other Party’s prior written consent (not to be
unreasonably withheld), subject to Section 17.1.

 

(c)

Determination of inventorship shall be made in accordance with US patent laws
and any Patent Rights with a named inventor that is an employee or consultant of
each Party will be jointly owned by the Parties.  The Parties shall meet and
discuss Joint Know-How and joint inventions pertaining to potential Joint
Patents.  

10.2

Patent Prosecution.  

 

(a)

Conatus will be responsible for filing, prosecuting and maintaining the Conatus
Patents at its own cost and expense, through a Third Party law firm mutually
agreed between the Parties, such agreement not to be unreasonably withheld,
delayed, or conditioned.  Novartis will fully cooperate with Conatus in
connection with the filing, prosecution and maintenance of the Conatus Patents,
including by providing access to relevant persons and executing all
documentation reasonably requested by Conatus.  Conatus will consult with
Novartis and keep Novartis reasonably informed and invite to give input of the
status of such Conatus Patents, it being understood and agreed that Conatus
shall make all decisions relating thereto.  

 

(b)

After the License Effective Date, Conatus will notify Novartis of its decision
as to the countries of the world in which it elects to file, prosecute and
maintain each Conatus Patent and shall notify Novartis as to any decision to
cease prosecution and/or maintenance of, or not to continue to pay the expenses
of prosecution and/or maintenance of, any such Conatus Patent in any country in
which it was filed.  Conatus will provide such notices at least [***] days prior
to any filing or payment due date, or any other due date that requires action,
in connection with such Patent Right.  In the event that Novartis wants to file
patent applications in countries beyond those in which Conatus decided to seek
patent protection, or if Novartis wants to prosecute and maintain such Conatus
Patents in countries where Conatus has elected not to continue such prosecution
or maintenance, Conatus shall permit Novartis, at its sole discretion and
expense but in the name of Novartis to file or to continue prosecution or
maintenance of such Conatus Patent.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



43

 

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

Novartis will be responsible for filing, prosecuting and maintaining Joint
Patents, through a Third Party law firm mutually agreed between the Parties, the
cost of which shall be borne solely by Novartis.  Conatus will fully cooperate
with Novartis in connection with the filing, prosecution and maintenance of
Joint Patents, including by providing access to relevant persons and executing
all documentation reasonably requested by Novartis.  Novartis will consult with
Conatus and keep Conatus reasonably informed and invite to give input of the
status of such Joint Patents, it being understood and agreed that Novartis shall
make all decisions relating thereto.   Novartis will notify Conatus of its
decision as to the countries of the world in which it elects to file, prosecute
and maintain each Joint Patent, and shall notify Conatus as to any decision to
cease prosecution and/or maintenance of, or not to continue to pay the expenses
of prosecution and/or maintenance of, any such Joint Patent in any country in
which it was filed.  Novartis will provide such notices at least [***] days
prior to any filing or payment due date, or any other due date that requires
action, in connection with such Patent Right.  In the event that Conatus wants
to file patent applications in countries beyond those in which Novartis has
decided to seek patent protection, or if Conatus wants to prosecute and maintain
such Joint Patents in countries where Novartis has elected not to continue such
prosecution or maintenance, Novartis shall permit Conatus, at its sole
discretion and expense but in the name of Conatus and Novartis jointly to file
or to continue prosecution or maintenance of such Joint Patent.

 

(d)

After the License Effective Date, in the event that any patent or patent
application included in Conatus Patents or Joint Patents is challenged by a
Third Party, including opposition or reexamination, the Parties agree to
cooperate with each other in the defense of such patent or patent application,
with Novartis responsible for the costs associated with such defense, provided
that each of Conatus and Novartis shall be responsible for [***] percent
([***]%) of the costs associated with the defense of any Conatus Patents in the
United States, the Major European Markets and/or Japan.  [***]  Notwithstanding
the foregoing, the cost and defense of any patent challenges filed (e.g. as a
counterclaim) in connection with an infringement action brought under Section
10.3 shall be controlled by and defended at the expense of the Party bringing
such infringement action.  In the event Novartis is controlling the defense of a
challenge to a Conatus Patent or Joint Patents by reason of this Section 10.2(d)
or 10.3, Novartis shall meet and confer with Conatus on a periodic basis to
discuss such defense and shall consider in good faith any issues raised by
Conatus.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



44

 

 

 

--------------------------------------------------------------------------------

 

 

10.3

Patent Infringement.  

 

(a)

Each Party will promptly notify the other of any infringement by a Third Party
of any of the Conatus Technology or Joint Technology in the Field in the
Territory of which it becomes aware, including any “patent certification” filed
in the United States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or
similar provisions in other jurisdictions and of any declaratory judgment,
opposition, or similar action alleging the invalidity, unenforceability or
non-infringement of any of the Conatus Patents or Joint Patents which relates to
Products or Combination Products (collectively “Third Party Infringement”).

 

(b)

After the License Effective Date, Novartis will have the first right to bring
and control any legal action in connection with the Third Party Infringement at
its own expense as it reasonably determines appropriate, and Conatus shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.  If Novartis fails to either (i) bring an action or
proceeding with respect to, or (ii) otherwise terminate, infringement of any
Conatus Patent or Joint Patent (A) within [***] days following the notice of
alleged infringement or (B) prior to [***] days before the time limit, if any,
set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, Conatus shall have the right, upon written
notice to Novartis, to bring and control any such action at its own expense and
by counsel of its own choice, and Novartis shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice;
provided, however, that if Novartis notifies Conatus in writing prior to [***]
days before such time limit for the filing of any such action that Novartis
intends to file such action before the time limit, then Novartis shall be
obligated to file such action before the time limit, and Conatus will not have
the right to bring and control such action.

 

(c)

At the request of the enforcing Party, the other Party shall provide reasonable
assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery and joining as a party to the
action if required.  

 

(d)

In connection with any such proceeding, Novartis shall not enter into any
settlement admitting the invalidity of, or otherwise impairing Conatus’ rights
in, the Conatus Patents without the prior written consent of Conatus, which will
not be unreasonably withheld or delayed.  

 

(e)

Any recoveries resulting from such an action relating to a claim of Third Party
Infringement shall be first applied against payment of each Party’s costs and
expenses in connection therewith.  In the event that Novartis brought such
action,

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



45

 

 

 

--------------------------------------------------------------------------------

 

 

 

any remainder will be retained by (or if received by Conatus, paid to) Novartis;
provided, however, that any portion of such remainder that is attributable to
lost profits with respect to the applicable Product(s) and/or Combination
Products shall be subject to a royalty payment to Conatus (if applicable) as if
such portion was Net Sales under this Agreement.  In the event that Conatus
brought such action, any remainder shall retained by Conatus.

 

(f)

For avoidance of doubt, after the License Effective Date, in the event that the
European Unified Patent Court (“UPC”) comes into existence, the decision on
whether to opt-in or opt-out of the UPC for the Conatus Patents and/or Joint
Patents (as the case may be), shall be made (i) [***]

10.4

Product Marks.  Novartis shall have the sole right to select the name of the
Products and Combination Products using any trademarks and/or trade names it
determines appropriate for the Products and Combination Products, which may vary
by country or within a country (“Product Marks”).  Novartis shall own all rights
in the Product Marks and register and maintain the Product Marks in the
countries and regions it determines reasonably necessary.  

10.5

Patent Extensions.  The Parties shall cooperate in obtaining patent term
restoration (under but not limited to Drug Price Competition and Patent Term
Restoration Act), supplemental protection certificates or their equivalents, and
patent term extensions with respect to the Conatus Patents and/or Joint Patents
in any country and/or region where applicable.  Novartis shall have the final
say in deciding such Patent Extensions.  Conatus shall provide all reasonable
assistance requested by Novartis, including permitting Novartis to proceed with
applications for such in the name of Conatus, if deemed appropriate by Novartis,
and executing documents and providing any relevant information to Novartis.

10.6

Patent Listing. Novartis will promptly, accurately and completely list, with the
applicable Regulatory Authorities during the Agreement Term, all applicable
Patent Rights that relate to a Product or Combination Product. Prior to such
listings, the Parties will meet to evaluate and identify all applicable Patent
Rights, and Novartis will have the right to review, where reasonable, original
records relating to any invention for which Patent Rights are being considered
for any such listing. Notwithstanding the preceding sentence, Novartis will
retain final decision-making authority as to the listing of all applicable
Patent Rights provided such decision is in compliance with applicable law.

10.7 Patent Challenge.

 

(a)

Neither Novartis nor any of its Affiliates will willfully bring, or participate
in a Patent Challenge.  [***].

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



46

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

Neither Conatus nor any of its Affiliates will willfully bring, or participate
in a Patent Challenge.    

 

(c)

Section 10.7(a) and (b) shall not apply in the event Novartis or its Affiliates
or Conatus or its Affiliates:

[***].

 

(d)

If a Patent Challenge is brought by any Third Party to which Novartis or its
Affiliates has granted a sub-license under this Agreement to either a Product or
Combination Products, Novartis shall within [***] days written notice from
Conatus, terminate all such sublicenses granted to such sublicensee hereunder.
[***].

11.CONFIDENTIALITY

 

11.1

  Duty of Confidence.  Subject to the other provisions of this Article 11, all
Confidential Information disclosed by a Party or its Affiliates under this
Agreement will be maintained in confidence and otherwise safeguarded by the
recipient Party and its Affiliates.  The recipient Party may only use any such
Confidential Information for the purposes of this Agreement and pursuant to the
rights granted to the recipient Party under this Agreement.  Subject to the
other provisions of this Article 11, the recipient Party and its Affiliates
shall hold as confidential such Confidential Information of the other Party or
its Affiliates in the same manner and with the same protection (in no case less
than reasonable care) as such recipient Party maintains its own confidential
information.  Subject to the other provisions of this Article 11, a recipient
Party may only disclose Confidential Information of the other Party to: (i) its
Affiliates and sublicensees; and (ii) employees, agents, contractors,
consultants and advisers of the Party and its Affiliates and sublicensees, in
each case to the extent reasonably necessary for the purposes of, and for those
matters undertaken pursuant to, this Agreement, and, in the case of Conatus,
pursuant to Conatus’ retained rights hereunder; provided that such persons are
bound to maintain the confidentiality of the Confidential Information in a
manner consistent with the confidentiality provisions of this Agreement.  

11.2

Exceptions.  The obligations under this Article 11 shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:

 

(a)

is (at the time of disclosure) or becomes (after the time of disclosure) known
to the public or part of the public domain through no breach of this Agreement
by the recipient Party or its Affiliates;

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



47

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

was known to, or was otherwise in the possession of, the recipient Party or its
Affiliates prior to the time of disclosure by the disclosing Party or any of its
Affiliates;

 

(c)

is disclosed to the recipient Party or an Affiliate on a non-confidential basis
by a Third Party who is entitled to disclose it without breaching any
confidentiality obligation to the disclosing Party or any of its Affiliates; or

 

(d)

is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by written records, without access or reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the recipient Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the recipient Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the recipient Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the recipient Party unless the combination and its principles are
in the public domain or in the possession of the recipient Party.

11.3

Authorized Disclosures.  

 

(a)

In addition to disclosures allowed under Section 11.2, each Party, its
Affiliates and sublicensees may disclose the other Party’s Confidential
Information to the extent such disclosure is necessary in the following
instances: (i) filing or prosecuting Patent Rights as contemplated by this
Agreement; (ii) in connection with Regulatory Filings for Products and
Combination Products; (iii) prosecuting or defending litigation as contemplated
by this Agreement; (iv) complying with applicable court orders or governmental
regulations; or (v) to the extent otherwise necessary or appropriate in order to
fulfill its obligations or exercise its rights hereunder.  

 

(b)

In addition, Novartis and its Affiliates and sublicensees may disclose Conatus
Know-How which constitutes Confidential Information of Conatus to Third Parties
as may reasonably useful or necessary in connection with the research,
Development, manufacture or Commercialization of the Product(s) as contemplated
by this Agreement, including in connection with sublicensing and subcontracting
transactions, provided that such disclosee are bound by obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article 11 prior to such disclosure.

 

(c)

(A) Conatus and its Affiliates may disclose Confidential Information of Novartis
and the terms of this Agreement to any bona fide potential or actual investors,

48

 

 

 

--------------------------------------------------------------------------------

 

 

 

consultants, advisors, subject to entering into the confidentiality obligations
described below.  Any disclosure made by Conatus pursuant to this Section
11.3(c) may only be made to persons who have, prior to any disclosure, agreed in
writing to be bound by confidentiality obligations no less strict than those set
forth herein.

 

(d)

In the event the recipient Party is required to disclose Confidential
Information of the disclosing Party by law or in connection with bona fide legal
process, such disclosure shall not be a breach of this Agreement; provided that
the recipient Party (i) informs the disclosing Party as soon as reasonably
practicable of the required disclosure; (ii) limits the disclosure to the
required purpose; and (iii) at the disclosing Party’s request and expense,
assists in an attempt to object to or limit the required disclosure.

11.4

Ongoing Obligation for Confidentiality.  Upon early termination of this
Agreement for any reason, each Party and its Affiliates shall promptly return to
the other Party or destroy any Confidential Information disclosed by the other
Party, except for one copy which may be retained in its confidential files for
archive purposes.

12.TERM AND TERMINATION

12.1

Term.  The term of this Agreement will commence upon the Execution Date and
continue, on a Product-by-Product, Combination Product-by-Combination Product,
and country-by-country basis, until the expiration of the royalty obligations of
Novartis with respect to the applicable Product or Combination Product, unless
earlier terminated as permitted by this Agreement.  Upon the natural expiration
of the term of this Agreement, on a Product-by-Product, Combination
Product-by-Combination Product, and country-by-country basis, the licenses
granted to Novartis hereunder shall continue in effect, as fully paid-up,
sub-licensable, royalty-free, transferable, perpetual and irrevocable with
respect to such Conatus Compound, Product, Combination Product and such country.

12.2

Termination for Cause.  If either Novartis or Conatus is in material breach of
any material obligation hereunder, the non-breaching Party may give written
notice to the breaching Party specifying the claimed particulars of such breach,
and in the event such material breach is not cured within [***] days after such
notice, the non-breaching Party shall have the right thereafter to terminate
this Agreement immediately by giving written notice to the breaching Party to
such effect; provided, however, that if such breach is capable of being cured
but cannot be cured within such [***] day period and the breaching Party
initiates actions to cure such breach within such period and thereafter
diligently pursues such actions, the breaching Party shall have such additional
period as is reasonable in the circumstances to cure such breach.  In the event
that arbitration is commenced with

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



49

 

 

 

--------------------------------------------------------------------------------

 

 

respect to any alleged breach hereunder, no purported termination of this
Agreement pursuant to this Section 12.2 shall take effect until the resolution
of such arbitration.  Any termination by any Party under this Section 12.2 and
the effects of termination provided herein shall be without prejudice to any
damages or other legal or equitable remedies to which it may be entitled from
the other Party.

12.3

Termination for Insolvency.  Either Conatus or Novartis may terminate this
Agreement without notice if an Insolvency Event occurs in relation to the other
Party.  In any event a Party first becomes aware of the likely occurrence of any
Insolvency Event in regard to that Party, it shall promptly so notify the other
Party in sufficient time to give the other Party sufficient notice to protect
its interests under this Agreement.

12.4

Termination by Novartis Without Cause.  After the License Grant Effective Date,
Novartis may terminate this Agreement without cause at any time after the
License Effective Date in its entirety on a Product by Product, Combination
Product by Combination Product or country by country basis at any time on one
hundred and eighty (180) days prior written notice.

12.5

Termination by Novartis for Safety Concern or Technical Failure.  Novartis may
terminate this Agreement at any time after the License Effective Date, with
immediate effect on a Product-by-Product or country-by-country basis if a Safety
Concern or Technical Failure arises.

12.6

Rights in Bankruptcy.

 

(a)

All licenses granted under or pursuant to this Agreement are, and will otherwise
be deemed to be, for purposes of Section 365(n) of the US Bankruptcy Code (the
“Code”) and any similar laws in any other country in the Territory, licenses of
rights to “intellectual property” as defined under Section 101 of the Code.  The
Parties agree that Novartis, as licensee of such rights under this Agreement,
will retain and may fully exercise all of its protections, rights and elections
under the Code and any similar laws in any other country in the Territory.  The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against any Conatus under the Code and any similar laws in any
other country in the Territory, Novartis will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and the same, if not
already in its possession, will be promptly delivered to it (i) upon any such
commencement of a bankruptcy proceeding upon its written request therefor,
unless Conatus elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, upon written request
therefor by Novartis following the rejection of this Agreement by or on behalf
of Conatus.  

50

 

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

All rights, powers and remedies of Novartis provided for in this Section 12.6
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including, without
limitation, under the Code and any similar laws in any other country in the
Territory).  In the event of the Bankruptcy of Conatus, Novartis, in addition to
the rights, power and remedies expressly provided herein, shall be entitled to
exercise all other such rights and powers and resort to all other such remedies
as may now or hereafter exist at law or in equity (including, without
limitation, under the Code and any similar laws in any other country in the
Territory).  The Parties agree that they intend the following Novartis rights to
extend to the maximum extent permitted by law, including for purposes of the
Code and any similar laws in any other country in the Territory:  (i) the right
of access to any intellectual property (including all embodiments thereof) of
Conatus, or any Third Party with whom Conatus contracts to perform an obligation
of Conatus under this Agreement which is necessary for the Development,
registration, manufacture and/or Commercialization of Products or Combination
Products in the Territory; (ii) the right to contract directly with any Third
Party described in (i) to complete the contracted work, and (iii) the right to
cure any breach of or default under any such agreement with a Third Party and
set off the costs thereof against amounts payable to Conatus under this
Agreement.

13.EFFECT OF TERMINATION

13.1

Termination by Novartis for Cause or Insolvency.  Upon termination of this
Agreement by Novartis pursuant to Sections 12.2 or 12.3:

 

(a)

the licenses and other rights granted by Conatus to Novartis under the Conatus
Technology and Conatus’ interest in any Joint Technology will remain in effect
in accordance with their respective terms; provided, however, that

 

(i)

the License granted to Novartis in Section 2.4 shall become a perpetual,
sub-licensable, transferable, perpetual and irrevocable license;

 

(ii)

Novartis  shall continue to make all Milestone Payments and royalty payments in
accordance with the terms of this Agreement, except that solely with respect to
a termination under Section 12.2 for a material breach by Conatus that results
or is reasonably likely to result in a serious impairment of the rights licensed
to Novartis under this Agreement or Novartis’ exercise of such rights, or the
commercial prospects or potential for Products or Combination Products, the
amount of any future Milestone Payments and royalties applicable to future Net
Sales of Products and Combination Products shall be reduced by fifty percent
(50%).  Such reduction in Milestone Payments and royalties shall be credited
against any monetary

51

 

 

 

--------------------------------------------------------------------------------

 

 

 

damages obtained by Novartis in a final judgment or arbitration award as a
result of Conatus’ breach.

 

(iii)

Novartis shall have the right to offset the full amount of any remaining
monetary damages (i.e. in excess of the reduction set forth in subsection (ii)
above) against any Milestone Payments and/or royalties;

 

(b)

Conatus and Novartis shall continue to have the right to prosecute, maintain,
enforce and defend the Conatus Patents and Joint Patents as specified in Section
10.2;

 

(c)

Section 2.6(a) shall survive with respect to Conatus in accordance with its
terms on a Product-by-Product and country-by-country basis until the expiration
of the royalty obligations of Novartis; and

 

(d)

Except as set forth in this Section 13.1, the rights and obligations of the
Parties hereunder shall terminate as of the effective date of such termination.

13.2

Termination by Conatus for Cause or by Novartis Without Cause.  Upon termination
of this Agreement by Conatus pursuant to Sections 12.2 or 12.3 or by Novartis
pursuant to Section 12.4:

 

(a)

The License granted to Novartis in Section 2.4 shall terminate and revert to
Conatus, and Novartis, its Affiliates and sublicensees shall not have the right
to use, and shall cease the use of, any and all Conatus Technology, including in
connection with any Product and/or Combination Product;

 

(b)

[***];

 

(c)

The exclusive license granted to Conatus as described in Section 13.2(b) will
include the right to use clinical and regulatory data relating to the applicable
Products and information generated by Novartis for regulatory purposes in the
format existing at the time of termination;  

 

(d)

Novartis will and hereby does assign effective as of the effective date of such
termination, at Novartis’ sole cost (excluding Conatus’ internal costs), to
Conatus all of its right, title and interest in and to all United States and
foreign regulatory submissions and Regulatory Approvals with respect to the
applicable Products and all drug master files and drug dossiers with respect to
the applicable Products (other than those related to Novartis’ manufacturing
facilities) and shall reasonably

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



52

 

 

 

--------------------------------------------------------------------------------

 

 

 

cooperate with Conatus in connection with the transfer of such Regulatory
Approvals from Novartis and/or its Affiliates or sublicensees to Conatus;

 

(e)

Upon request of Conatus if made within [***] days of the date of termination of
the Agreement, Novartis shall promptly, unless expressly prohibited by any
Regulatory Authority, transfer sponsorship and control, at Novartis’ sole cost,
to Conatus of all Ongoing Clinical Trials of Products and continue to conduct
such Ongoing Clinical Trials, at Novartis’ sole cost, after the effective date
of termination until such trials are completed, i.e means the finalization of
the last clinical study report;

 

(f)

Reasonably cooperate with Conatus, cause its Affiliates to reasonably cooperate
with Conatus and use commercially reasonable efforts to require any Third Party
with which Novartis has an agreement with respect to the conduct of clinical
trials for Products or the Manufacture of Products (including agreements with
contract manufacturing organizations, contract research organizations, clinical
sites and investigators), to reasonably cooperate with Conatus in order to
accomplish the transfer, at Novartis’ sole cost, to Conatus of similar rights as
held by Novartis under its agreements with such Third Parties;

 

(g)

Conatus shall have the right, but not the obligation, to purchase from Novartis
some or all of the Conatus Compound, Products, then in Novartis’ inventory at a
price equal to the Novartis book value as recorded by Novartis in accordance
with Accounting Standards.  Conatus shall notify Novartis whether Conatus elects
to exercise such purchase right within [***] days after the grant of a license
to Conatus pursuant to Section 13.2(b), or, where no such negotiation takes
place within [***] months after the date of such termination;

 

(h)

If this Agreement is terminated by Novartis on a country-by-country basis, then
Novartis covenants that Novartis shall cease (and not restart) Development and
Commercialization of the Conatus Compounds, Product and/or Combination Products
in any country where this Agreement has been terminated and shall provide, upon
Conatus written request, reasonable effort to transfer to Conatus any on-going
Development, manufacture or Commercialization of such Product in such county;

 

(i)

Except as set forth in this Section 13.2, the rights and obligations of the
Parties hereunder shall terminate as of the date of such termination; and

 

(j)

In the event that this Agreement is terminated under this Section 13.2 with
respect to only certain Product(s), Combination Products or certain
country(ies), the

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



53

 

 

 

--------------------------------------------------------------------------------

 

 

 

provisions of this Section 13.2 shall apply only with respect to the terminated
Product(s), Combination Product(s) or country(ies), as applicable.

13.3

Termination by Novartis for Safety Concern or Technical Failure.  Upon
termination of this Agreement by Novartis pursuant to Section 12.5:

 

(a)

The License granted to Novartis in Section 2.4 shall terminate and revert to
Conatus, and Novartis, its Affiliates and sublicensees shall not have the right
to use, and shall cease the use of, any and all Conatus Technology, including in
connection with any Product and/or Combination Product;

 

(b)

[***];

 

(c)

any license granted to Conatus as described in Section 13.3(b) will include the
right to use clinical and regulatory data and information generated by Novartis
for regulatory purposes relating to the applicable Products;  

 

(d)

Novartis will transfer and hereby does assign effective as of the effective date
of such termination, to Conatus all of its right, title and interest in and to
all United States and foreign regulatory submissions and Regulatory Approvals
with respect to the applicable Products and all drug master files and drug
dossiers with respect to the applicable Products (other than those related to
Novartis’ manufacturing facilities);

 

(e)

upon request of Conatus if made within [***] days of the date of termination of
the Agreement, Novartis shall promptly, unless expressly prohibited by any
Regulatory Authority, transfer sponsorship and control, to Conatus of all
clinical trials of Products being conducted as of the effective date of
termination and wind-down trials related to the applicable Product as mandated
by the Regulatory Authorities.

 

(f)

reasonably cooperate with Conatus, cause its Affiliates to reasonably cooperate
with Conatus and use commercially reasonable efforts to require any Third Party
with which Novartis has an agreement with respect to the conduct of clinical
trials for Products or the Manufacture of Products (including agreements with
contract manufacturing organizations, contract research organizations, clinical
sites and investigators), to reasonably cooperate with Conatus in order to
accomplish the transfer, to Conatus of similar rights as held by Novartis under
its agreements with such Third Parties;

 

(g)

Conatus shall have the right, but not the obligation, to purchase from Novartis
some or all of the Conatus Compound, Products, then in Novartis’ inventory at a
price

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



54

 

 

 

--------------------------------------------------------------------------------

 

 

 

equal [***].  Conatus shall notify Novartis whether Conatus elects to exercise
such purchase right within [***] days after the grant of a license to Conatus
pursuant to Section 13.3(b), or, where no such negotiation takes place within
[***] months after the date of such termination;

 

(h)

If this Agreement is terminated by Novartis on a country-by-country basis, then
Novartis covenants that Novartis shall cease (and not restart) Development and
Commercialization of the Conatus Compounds, Product and/or Combination Products
in any country where this Agreement has been terminated and shall provide, upon
Conatus written request, reasonable effort to transfer to Conatus any on-going
Development, manufacture or Commercialization of such Product in such county;

 

(i)

Except as set forth in this Section 13.3, the rights and obligations of the
Parties hereunder shall terminate as of the date of such termination; and

 

(j)

In the event that this Agreement is terminated under this Section 13.3 with
respect to only certain Product(s), Combination Products or certain
country(ies), the provisions of this Section 13.3 shall apply only with respect
to the terminated Product(s), Combination Product(s) or country(ies), as
applicable.

13.4

Expiration of Option. In the event the Option expires pursuant to Section 2.3,
Novartis shall not be obligated to pay Conatus the License Grant Fee or make any
reimbursements to Conatus and this Agreement shall be deemed terminated in its
entirety and shall have no further force or effect.

13.5

Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or
termination.  Without limiting the foregoing, the provisions of Articles 1, 13,
15, 16 and 17, and Sections (i) 8.4-8.8 and 9.1(a), 9.1(c), 9.1(d), and 9.2 –
9.5 (to the extent that Novartis continues to be obligated to pay Milestone
Payments and/or royalties to Conatus pursuant to the applicable provisions of
Article 13), (ii) 10.2 – 10.6 (to the extent that the licenses granted to
Novartis survive pursuant to the applicable provisions of Article 13) and (iii)
10.1 and 12.6, shall survive expiration or termination of this Agreement.  In
the event this Agreement is terminated before the waiting period provided by the
HSR Act has terminated or expired without any action by any government agency or
challenge to the transaction contemplated under this Agreement or any other
timeline required by another relevant agency or authority, only the provisions
of Articles 1, 13, 15, 16 and 17, and Sections 8.1, 9.5, 10.1 and 12.6, shall
survive termination of this Agreement. The provisions of Article 11
(Confidentiality) shall survive any termination or expiration of this Agreement
for a period of ten (10) years after such termination or expiration.  

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



55

 

 

 

--------------------------------------------------------------------------------

 

 

13.6

Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.

14.REPRESENTATIONS, WARRANTIES AND COVENANTS

14.1

Representations and Warranties by Each Party.  Each Party represents and
warrants to the other as of the Execution Date that:  

 

(a)

it is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of formation;

 

(b)

it has full corporate power and authority to execute, deliver, and perform this
Agreement, and has taken all corporate action required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

 

(c)

this Agreement constitutes a valid and binding agreement enforceable against it
in accordance with its terms;

 

(d)

such Party is not aware of any impediment that would inhibit such Party’s
ability to perform the terms and conditions imposed on such Party by this
Agreement;

 

(e)

such Party has enforceable written agreements with all of its employees,
consultants, or independent contractors who receive Confidential Information
under this Agreement obligating them to keep such information confidential and
to use such information only as permitted in this Agreement, and assigning to
such Party ownership of all intellectual property rights created in the course
of their employment;

 

(f)

other than compliance with the HSR Act, all consents, approvals and
authorizations from all governmental authorities or other Third Parties required
to be obtained by such Party in connection with this Agreement have been
obtained; and

 

(g)

the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby and thereby do not and
shall not (i) conflict with or result in a breach of any provision of its
organizational documents, (ii) result in a breach of any agreement to which it
is a party; or (iii) violate any law.

56

 

 

 

--------------------------------------------------------------------------------

 

 

14.2

Representations and Warranties by Conatus.  Conatus represents and warrants to
Novartis as of the Execution Date that:  

 

(a)

Exhibit B sets forth a complete, exhaustive and accurate list of (i) all Conatus
Patents in existence as of the Execution Date, indicating the owner, Conatus
and/or co-owner(s) thereof if any such Conatus Patent is not solely owned by
Conatus and (ii) all agreements that are in force as of the Execution Date under
which any of the Conatus Patents are licensed to Conatus;

 

(b)

Conatus is the sole and exclusive owner, or exclusive licensee of all of the
Conatus Patents existing on the Execution Date free from Encumbrances and is or
will be listed in the records of the appropriate governmental agencies as the
sole and exclusive owner of record of each registration, grant and application
included in the Conatus Patents that is owned by Conatus;

 

(c)

all of its employees, officers, and consultants involved or to be involved in
the research or Development of the Conatus Compound or Product have executed
agreements or have existing obligations under applicable laws requiring
assignment to Conatus of all inventions made during the course of and as the
result of their association with Conatus and obligating the individual to
maintain as confidential Conatus’ Confidential Information as well as
confidential information of other parties (including Novartis and its
Affiliates) which such individual may receive, to the extent required to support
Conatus’ obligations under this Agreement;

 

(d)

to Conatus’ Knowledge, Conatus is not in violation of the Pfizer Agreement or
any other Third Party agreements by which Conatus has been licensed intellectual
property owned by Third Parties and further that such Third Party agreements,
including the Pfizer Agreement are valid and are in full force and effect and
constitute legal, valid and binding obligations of Conatus;

 

(e)

Conatus has the right, and obtained all necessary consents to assignments
required to grant to Novartis the licenses under the Conatus Patents and Conatus
Know-How that it purports to grant hereunder;

 

(f)

Conatus has the right to use and disclose and to enable Novartis to use and
disclose (in each case under appropriate conditions of confidentiality) the
Conatus Know-How within the scope of the license(s) granted to Novartis
hereunder, free from Encumbrances;

 

(g)

To Conatus’ Knowledge, there are no claims, challenges, oppositions,
interference or other proceedings pending or threatened against the Conatus
Patents, and Conatus has filed and prosecuted patent applications within the
Conatus Patents in good faith and complied with all duties of disclosure with
respect thereto;

57

 

 

 

--------------------------------------------------------------------------------

 

 

 

(h)

To Conatus’ Knowledge, there are no claims, challenges or other proceedings
pending or threatened against any of the Conatus Know-How;

 

(i)

all application, registration, maintenance and renewal fees in respect of the
Conatus Patents as of the Execution Date have been paid (to the extent due) and
all necessary documents and certificates have been filed with the relevant
agencies for the purpose of maintaining the Conatus Patents;  

 

(j)

Conatus has not granted to any Third Party, including any academic organization
or agency, any rights to Commercialize the Conatus Compounds or Product;

 

(k)

Conatus is not aware, after reasonable inquiry, of any Third Party rights or
technology not included in the Conatus Technology that is necessary and/or used
for the Development of the Conatus Compounds and/or Products as they exist as of
the Execution Date;

 

(l)

To Conatus’ Knowledge, the research, Development, registration, manufacture, use
or Commercialization of the Product as they exist as of the Execution Date do
not infringe the Patent rights of any Third Party and the research, Development,
use and manufacture of the Conatus Compounds and Product has been conducted by
Conatus without infringing the Patent Rights or misappropriating the Know-How of
any Third Party, and Conatus has not received any written notice alleging such
infringement or misappropriation;

 

(m)

Conatus has not initiated or been involved in any proceedings or claims in which
it alleges that any Third Party is or was infringing or misappropriating any
Conatus Technology, nor have any such proceedings been threatened by Conatus,
nor does Conatus know of any valid basis for any such proceedings;

 

(n)

no officer or employee of Conatus is subject to any agreement with any other
Third Party which requires such officer or employee to assign any interest in
any Conatus Technology relating to the Conatus Compounds or Product to any Third
Party;

 

(o)

Conatus has taken all reasonable precautions to preserve the confidentiality of
the Conatus Know-How, to the extent such Conatus Know-How is not generally known
in the relevant technical field;

 

(p)

Conatus has not entered into a government funding relationship that would result
in rights to any Conatus Compounds or Product residing in the US Government,
National Institutes of Health, National Institute for Drug Abuse or other
agency, and the licenses granted hereunder are not subject to overriding
obligations to the US Government as set forth in Public Law 96‑517 (35 U.S.C.
200‑204), as amended, or any similar obligations under the laws of any other
country;

58

 

 

 

--------------------------------------------------------------------------------

 

 

 

(q)

Conatus has not granted any Third Party rights that would otherwise interfere or
be inconsistent with Novartis’ rights hereunder in a material manner, and there
are no agreements or arrangements to which Conatus or any of its Affiliates is a
party relating to the Products, Conatus Compounds, Conatus Patents, or Conatus
Know-How that limit or are reasonably likely to limit the rights granted to
Novartis under this Agreement or that restrict or are reasonably likely to
result in a restriction on Novartis’ ability to Develop, manufacture, register,
use or Commercialize the Conatus Compounds, Product and the Combination Products
in the Territory;

 

(r)

Conatus has provided Novartis with a copy of each agreement under which it
obtains rights to any of the Conatus Patents, which copy sets forth all of
Conatus’ rights and obligations with regard to such agreement; and

 

(s)

To Conatus’ Knowledge, neither Conatus nor any of its Affiliates has committed
any act which amounts to a material breach of any of Conatus’ obligations under
any agreement under which it obtains rights to any of the Conatus Technology.

14.3

Covenants.  

 

(a)

Conatus covenants and agrees that:

 

(i)

it will not grant any interest in the Conatus Technology or Joint Technology
which is inconsistent with the terms and conditions of this Agreement nor shall
Conatus assign its right, title or interest in or to the Conatus Technology or
Joint Technology to any Third Party other than in connection with a permitted
assignment under Section 17.1;

 

(ii)

it will not amend or modify the terms of any agreement under which it obtains
rights to any of the Conatus Technology in a way that materially affects
Novartis’ rights under this Agreement without the prior written consent of
Novartis;

 

(iii)

it will not exercise any right to terminate any agreement under which it obtains
rights to any of the Conatus Technology, provided such rights fall with the
scope of the license(s) granted to Novartis hereunder, without the prior written
consent of Novartis;

 

(iv)

Conatus and its Affiliates will comply with, perform and observe in all material
respects all obligations under each agreement under which it obtains rights to
any of the Conatus Technology, and will not commit any act or fail to perform
any obligation which would amount to a default or event of default or which,
with the giving of notice, the lapse of time or the happening of any other event
or condition would become a default or

59

 

 

 

--------------------------------------------------------------------------------

 

 

 

event of default thereunder or give rise to any right of the applicable
counterparty to terminate any such agreement or any part thereof;

 

(v)

it shall maintain insurance with respect to its activities and obligations under
this Agreement in such amounts as are commercially reasonable in the industry
for companies conducting similar business and shall require any of its
Affiliates undertaking activities under this Agreement to do the same;

 

(vi)

it shall use only Clinical Supplies of Conatus Compound and Product manufactured
by or on behalf of Conatus in compliance with cGCP and cGMP and use only the
active pharmaceutical ingredient on stock with Conatus as of the Execution Date;

 

(vii)

it shall use only Clinical Supplies of Conatus Compound and Product manufactured
by or on behalf of Conatus in compliance with cGCP and cGMP without any change
to the Conatus product quality for the Planned Phase 2b Trials; and

 

(viii)

all Planned Phase 2b Trials will be completed with the Clinical Supplies
released by Conatus and/or its supplier, without need for manufacturing of new
active pharmaceutical ingredient in any of the Planned Phase 2b Trials.

 

(b)

Novartis covenants and agrees that:

 

(i)

it will not grant any interest in the Conatus Technology or Joint Technology
which is inconsistent with the terms and conditions of this Agreement;

 

(ii)

it will not engage in any activities that use the Conatus Technology or Joint
Technology in a manner that is outside the scope of the rights granted to it
hereunder;

 

(iii)

it has obtained, and during the term of this Agreement will maintain, all
licenses, authorizations, and permissions necessary under applicable law for the
meeting and performing its obligations under this Agreement and all such
licenses, authorizations, and permissions are in full force and effect;

 

(iv)

it shall use only Clinical Supplies of Conatus Compound and Product and
Combination Product manufactured by or on behalf of Novartis in compliance with
cGCP and cGMP; and

60

 

 

 

--------------------------------------------------------------------------------

 

 

 

(v)

all of its activities related to its use of the Conatus Technology or Joint
Technology, and the Development and Commercialization of the Products and
Combination Products, pursuant to this Agreement will comply with all applicable
laws.

 

(c)

Each Party covenants and agrees that (i) neither such Party nor, to the
Knowledge of such Party, any employee, agent or subcontractor of such Party to
be involved in the Development of the Conatus Compounds, the Products or
Combination Products, has been debarred under Subsection (a) or (b) of Section
306 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 335a); (ii) no Person
who is known by such Party to have been debarred under Subsection (a) or (b) of
Section 306 of said Act will be employed by such Party in the performance of any
activities hereunder; and (iii) to the Knowledge of such Party, no Person on any
of the FDA clinical investigator enforcement lists (including, but not limited
to, the (1) Disqualified/Totally Restricted List, (2) Restricted List and (3)
Adequate Assurances List) will participate in the performance of any activities
hereunder; and (iv) if, at any time after execution of this Agreement, it
becomes aware that it or any employee, agent or subcontractor of such Party who
participated, or is participating, in the performance of any activities
hereunder is on, or is being added to the FDA Debarment List or any of the three
(3) FDA Clinical Investigator Restriction Lists referenced in Section
14.3(c)(iii), it will provide written notice of this to the other Party within
[***] Business Days of its becoming aware of this fact.

14.4

No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 14, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF NOVARTIS OR CONATUS; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.  

15.INDEMNIFICATION; LIABILITY

15.1

Indemnification by Conatus.  Conatus shall indemnify and hold Novartis, its
Affiliates and sublicensees, and their respective officers, directors and
employees (“Novartis Indemnitees”) harmless from and against any Claims against
them to the extent arising or resulting from:  

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



61

 

 

 

--------------------------------------------------------------------------------

 

 

 

(a)

Conatus’, or any of its Affiliates’, sublicensees’ or contractors’ actions in
connection with the Development or manufacture of the Conatus Compounds and/or
Products;

 

(b)

the negligence or willful misconduct of Conatus or any of its Affiliates; or

 

(c)

the breach of any of the covenants, warranties or representations made by
Conatus to Novartis under this Agreement;

provided, however, that Conatus shall not be obliged to so indemnify, defend and
hold harmless the Novartis Indemnitees for any Claims for which Novartis has an
obligation to indemnify Conatus Indemnitees pursuant to Section 15.2 or to the
extent that such Claims arise from the breach, negligence or willful misconduct
of Novartis or the Novartis Indemnitee.

15.2

Indemnification by Novartis.  Novartis shall indemnify and hold Conatus, its
Affiliates, and their respective officers, directors and employees (“Conatus
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:

 

(a)

Any Novartis Indemnitees’ actions in connection with the Development,
manufacture or Commercialization of the Products and Combination Products;

 

(b)

the negligence or willful misconduct of any Novartis Indemnitees; or

 

(c)

the breach of any of the covenants, warranties or representations made by
Novartis or any Novartis Indemnitees to Conatus under this Agreement;

provided, however, that Novartis shall not be obliged to so indemnify, defend
and hold harmless the Conatus Indemnitees for any Claims for which Conatus has
an obligation to indemnify Novartis Indemnitees pursuant to Section 15.1 or to
the extent that such Claims arise from the breach, negligence or willful
misconduct of Conatus or the Conatus Indemnitee.

15.3

Indemnification Procedure.

 

(a)

For the avoidance of doubt, all indemnification claims in respect of a Novartis
Indemnitee or Conatus Indemnitee shall be made solely by Novartis or Conatus,
respectively.  

 

(b)

A Party seeking indemnification hereunder (“Indemnified Party”) shall notify the
other Party (“Indemnifying Party”) in writing reasonably promptly after the
assertion against the Indemnified Party of any Claim or fact in respect of which
the Indemnified Party intends to base a claim for indemnification hereunder
(“Indemnification Claim Notice”), but the failure or delay to so notify the

62

 

 

 

--------------------------------------------------------------------------------

 

 

 

Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
Claim is adversely affected thereby.  The Indemnification Claim Notice shall
contain a description of the claim and the nature and amount of the Claim (to
the extent that the nature and amount of such Claim is known at such
time).  Upon the request of the Indemnifying Party, the Indemnified Party shall
furnish promptly to the Indemnifying Party copies of all correspondence,
communications and official documents (including court documents) received or
sent in respect of such Claim.  

 

(c)

Subject to the provisions of Sections 15.3(d) and (e), the Indemnifying Party
shall have the right, upon written notice given to the Indemnified Party within
[***] days after receipt of the Indemnification Claim Notice to assume the
defense and handling of such Claim, at the Indemnifying Party’s sole expense, in
which case the provisions of Section 15.3(d) shall govern.  The assumption of
the defense of a Claim by the Indemnifying Party shall not be construed as
acknowledgement that the Indemnifying Party is liable to indemnify any
indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnifying Party of any defenses it may assert against any Indemnified Party’s
claim for indemnification.  In the event that it is ultimately decided that the
Indemnifying Party is not obligated to indemnify or hold an Indemnitee harmless
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any losses incurred by the Indemnifying Party in its
defense of the Claim.  If the Indemnifying Party does not give written notice to
the Indemnified Party, within [***] days after receipt of the Indemnification
Claim Notice, of the Indemnifying Party’s election to assume the defense and
handling of such Claim, the provisions of sub-Section (e) below shall govern.  

 

(d)

Upon assumption of the defense of a Claim by the Indemnifying Party: (i) the
Indemnifying Party shall have the right to and shall assume sole control and
responsibility for dealing with the Claim; (ii) the Indemnifying Party may, at
its own cost, appoint as counsel in connection with conducting the defense and
handling of such Claim any law firm or counsel reasonably selected by the
Indemnifying Party; (iii) the Indemnifying Party shall keep the Indemnified
Party informed of the status of such Claim; and (iv) the Indemnifying Party
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses; provided, however, that it shall not, without the prior written consent
of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



63

 

 

 

--------------------------------------------------------------------------------

 

 

 

Indemnified Party is not entitled to indemnification hereunder or which admits
any wrongdoing or responsibility for the claim on behalf of the Indemnified
Party.  The Indemnified Party shall cooperate with the Indemnifying Party and
shall be entitled to participate in, but not control, the defense of such Claim
with its own counsel and at its own expense.  In particular, the Indemnified
Party shall furnish such records, information and testimony, provide witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith.  Such cooperation shall
include access during normal business hours by the Indemnifying Party to, and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Claim, and making the Indemnified Party, the
indemnitees and its and their employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
records or information provided.  

 

(e)

If the Indemnifying Party does not give written notice to the Indemnified Party
as set forth in Section 15.3(c) or fails to conduct the defense and handling of
any Claim in good faith after having assumed such, the Indemnified Party may, at
the Indemnifying Party’s expense, select counsel reasonably acceptable to the
Indemnifying Party in connection with conducting the defense and handling of
such Claim and defend or handle such Claim in such manner as it may deem
appropriate.  In such event, the Indemnified Party shall keep the Indemnifying
Party timely apprised of the status of such Claim and shall not settle such
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld.  If the Indemnified Party defends or handles
such Claim, the Indemnifying Party shall cooperate with the Indemnified Party,
at the Indemnified Party’s request but at no expense to the Indemnified Party,
and shall be entitled to participate in the defense and handling of such Claim
with its own counsel and at its own expense.  

15.4

Mitigation of Loss.  Each Indemnified Party will take and will procure that its
Affiliates take all such reasonable steps and action as are necessary or as the
Indemnifying Party may reasonably require in order to mitigate any Claims (or
potential losses or damages) under this Article 15.  Nothing in this Agreement
shall or shall be deemed to relieve any Party of any common law or other duty to
mitigate any losses incurred by it.

15.5

Special, Indirect and Other Losses.  NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR
ANY ECONOMIC LOSS OR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT TO THE
EXTENT ANY SUCH DAMAGES (A) RESULT FROM SUCH PARTY’S BREACH OF ARTICLE 11; (B)
ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER THIS

64

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 15; (C) ARISE FROM FRAUD (INCLUDING WILLFUL MISREPRESENTATION, WILLFUL
MISCONDUCT OR WILLFUL CONCEALMENT) BY SUCH PARTY OR (D) ARISE FROM WILLFUL
BREACH OF THIS AGREEMENT BY SUCH PARTY.

15.6

No Exclusion.  Neither Party excludes any liability for death or personal injury
caused by its negligence or that of its employees, agents or subcontractors.

16.PUBLICATIONS AND PUBLICITY

 

16.1

Use of Names.  Neither Party shall use the name, symbol, trademark, trade name
or logo of the other Party or its Affiliates in any press release, publication
or other form of public disclosure without the prior written consent of the
other Party in each instance (such consent not to be unreasonably withheld or
delayed), except for those disclosures for which consent has already been
obtained.  

16.2

Press Releases and Publicity Related to this Agreement.  Except with respect to
the press releases attached to this Agreement as Exhibit G, each Party agrees
not to issue any press release or other public statement, whether oral or
written, disclosing the existence of this Agreement, the terms hereof or any
information relating to this Agreement and/or the Investment Agreement without
the prior written consent of the other Party, which shall not be unreasonably
withheld or delayed.

16.3

Public Disclosures and Publications Related to Conatus Compounds or
Products.  Any proposed public disclosure (whether written, electronic, oral or
otherwise) by Conatus relating to any Conatus Compounds or Product shall require
the prior written consent of Novartis; provided, that the foregoing shall not
apply to information which is in the public domain.

16.4

Disclosures Required By Law.  Notwithstanding the provisions of Sections 16.2
and 16.3, each Party may make any disclosures required of it to comply with any
duty of disclosure it may have pursuant to law or governmental regulation or
pursuant to the rules of any recognized stock exchange.  In the event of a
disclosure required by law, governmental regulation or the rules of any
recognized stock exchange, the Parties shall coordinate with each other with
respect to the timing, form and content of such required disclosure.  If so
requested by the other Party, the Party subject to such obligation shall use
commercially reasonable efforts to obtain an order protecting to the maximum
extent possible the confidentiality of such provisions (including financial
terms) of this Agreement and/or the Investment Agreement as reasonably requested
by the other Party.  If the Parties are unable to agree on the form or content
of any required disclosure, such disclosure shall be limited to the minimum
required as determined by the disclosing Party in consultation with its legal
counsel.  Without limiting the foregoing, each Party shall consult with the
other Party on the provisions of this Agreement and/or the Investment Agreement,
together with

65

 

 

 

--------------------------------------------------------------------------------

 

 

exhibits or other attachments attached hereto, to be redacted in any filings
made by Conatus or Novartis with the Securities and Exchange Commission (or
other regulatory body) or as otherwise required by law.

16.5

No Liability for Public Disclosures by Other Party.  Nothing in this Agreement
shall be construed to impose upon either Party any liability or other obligation
(either to the other Party or to any other Person) with respect to any press
release, publication or other form of public disclosure or statement of the
other Party.

17.GENERAL PROVISIONS

17.1

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, which consent shall
not be unreasonably withheld or delayed, except that a Party may without the
consent of the other Party (a) assign its rights and obligations under this
Agreement or any part thereof to one or more of its Affiliates and (b) assign
this Agreement in its entirety to a successor to all or substantially all of its
business or assets to which this Agreement relates.  Any permitted assignee
shall assume all obligations of its assignor under this Agreement (or related to
the assigned portion in case of a partial assignment to an Affiliate), and no
permitted assignment shall relieve the assignor of liability hereunder.  Any
attempted assignment in contravention of the foregoing shall be void.  Subject
to the terms of this Agreement, this Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.  Notwithstanding anything to the contrary herein, in the
event that Conatus is acquired by a Third Party, then the intellectual property
held, owned, controlled, or developed by such Third Party prior to or as of such
acquisition shall be excluded from Conatus Technology.

17.2

Extension to Affiliates.  Each Party shall have the right to extend the rights,
immunities and obligations granted in this Agreement to one or more of its
Affiliates.  All applicable terms and provisions of this Agreement shall apply
to any such Affiliate to which this Agreement has been extended to the same
extent as such terms and provisions apply to such Party.  Each Party shall
remain primarily liable for any acts or omissions of its Affiliates.

17.3

Severability.  Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then this Agreement shall be construed
as if such provision were not contained herein and the remainder of this
Agreement shall continue in full force and effect. The Parties will use their
commercially reasonable efforts to substitute for the invalid or unenforceable
provision a valid and enforceable provision which conforms as nearly as possible
to the original intent of the Parties.

17.4

Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed under the laws of New York, without giving effect to the conflicts of
laws provision thereof.  

66

 

 

 

--------------------------------------------------------------------------------

 

 

Subject to Section 17.5, any dispute arising out of or relating to this
Agreement shall be subject to the exclusive jurisdiction of the courts located
in New York, New York.

17.5

Dispute Resolution.  

 

(a)

In the event of a dispute under this Agreement, either Party may require that
the Parties refer the dispute to the Alliance Managers for discussion and
resolution.  If the Alliance Managers are unable to resolve any such dispute
within [***] days of the dispute being referred to them, either Party may
require that the Parties forward the matter to the Senior Officers (or designees
with similar authority to resolve such dispute), who shall attempt in good faith
to resolve such dispute.  If the Senior Officers cannot resolve such dispute
within [***] days of the matter being referred to them, either Party shall be
free to initiate the arbitration proceedings outlined in Section 17.5(b).

 

(b)

Any unresolved disputes between the Parties relating to, arising out of or in
connection with this Agreement or any term or condition hereof, or the
performance by either Party of its obligations hereunder, whether before or
after termination of this Agreement, shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) by three
arbitrators appointed in accordance with the said Rules. Whenever a Party
institutes arbitration proceedings, it shall simultaneously send a copy of the
Request for Arbitration to the other Party.  The place of arbitration shall be
New York, New York.  language of the arbitration shall be English. Each
arbitrator shall have significant experience with disputes involving the
pharmaceutical business.  If the two party-nominated arbitrators are unable to
agree on the third arbitrator who shall serve as the President of the Tribunal
within [***] days after the appointment of the two party-nominated arbitrators,
the ICC Court or Secretariat shall appoint the third arbitrator.  The parties
agree that discovery shall be limited to: (i) the production of documents in the
producing Party’s possession, not otherwise available to the Party seeking the
documents, that are reasonably believed to exist and are relevant and material
to the outcome of the arbitration; (ii) [***] depositions per side of a maximum
of [***] hours’ duration (provided, however, that for good cause shown, the
arbitrators may authorize additional depositions); and (iii) [***]
interrogatories per side.  In addition, requests for production of documents
shall contain a description of specific documents or classes of documents, along
with an explanation of their relevance and materiality to the outcome of the
arbitration.  The arbitrators may condition any exchange of documents subject to
claims of commercial or technical confidentiality on appropriate measures to
protect such confidentiality.  When documents to be exchanged are maintained in
electronic form, the Party in possession of such documents may make them
available in the form (which may be

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



67

 

 

 

--------------------------------------------------------------------------------

 

 

 

paper copies) most convenient and economical for it, unless the arbitrators
determine, on application and for good cause, that there is a compelling need
for access to the documents in a different form.  The Party seeking the
production of documents shall ensure that its requests for documents maintained
in electronic form are narrowly focused and structured to make searching for
them as economical as possible.  The award shall be rendered within [***] days
of the final arbitration hearing, unless the arbitrators on their own initiative
decide it is necessary to extend such time limit.  No arbitrator (nor the panel
of arbitrators) shall have the power to award punitive damages under this
Agreement and such award is expressly prohibited.  Judgment on the award so
rendered may be entered in any court of competent jurisdiction.  The arbitrators
shall award to the prevailing party, if any, as determined by the arbitrators,
its costs and expenses, including attorneys’ fees.

17.6

Force Majeure.  Neither Party shall be responsible to the other for any failure
or delay in performing any of its obligations under this Agreement, or for other
nonperformance hereunder, if such delay or nonperformance is caused by strike,
stoppage of labor, lockout or other labor trouble, fire, flood, accident, war,
act of terrorism, act of God or of the government of any country or of any local
government, or by cause unavoidable or beyond the control of any Party
hereto.  In such event, the Party affected will use commercially reasonable
efforts to resume performance of its obligations.

17.7

Waivers and Amendments.  The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver shall be
effective unless it has been given in writing and signed by the Party giving
such waiver.  No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.

17.8

Relationship of the Parties.  Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Conatus and Novartis, or to constitute one as the agent of the
other.  Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax
purposes.  Each Party shall act solely as an independent contractor, and nothing
in this Agreement shall be construed to give any Party the power or authority to
act for, bind, or commit the other.

17.9

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); or (b) when
received by the addressee, if sent by an internationally recognized overnight
delivery service (receipt requested), in each case to

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



68

 

 

 

--------------------------------------------------------------------------------

 

 

the appropriate addresses set forth below (or to such other addresses as a Party
may designate by notice):

If to Conatus:

Conatus Pharmaceuticals Inc.  
16745 West Bernardo Drive, Suite 200
San Diego, CA 92127
U.S.A.
Attn: Chief Executive Officer


With a copy to:

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
U.S.A.
Attention:  Steven T. Chinowsky, Esq.


If to Novartis:

Novartis Pharma AG.
Lichtstrasse 35

4056 Basel

Switzerland
Attn:  General Counsel


with a copy to:

Novartis Pharma AG
Lichtstrasse 35

4056 Basel

Switzerland
Attn:  Head, BD&L


17.10

Further Assurances.  Novartis and Conatus hereby covenant and agree without the
necessity of any further consideration, to execute, acknowledge and deliver any
and all such other documents and take any such other action as may be reasonably
necessary to carry out the intent and purposes of this Agreement.

69

 

 

 

--------------------------------------------------------------------------------

 

 

17.11

Compliance with Law.  Each Party shall perform its obligations under this
Agreement in accordance with all applicable laws.  No Party shall, or shall be
required to, undertake any activity under or in connection with this Agreement
which violates, or which it believes, in good faith, may violate, any applicable
law.

17.12

No Third Party Beneficiary Rights.  The provisions of this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights to any Third Party (including
any third party beneficiary rights).

17.13

English Language.  This Agreement is written and executed in the English
language.  Any translation into any other language shall not be an official
version of this Agreement and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
prevail.

17.14

Expenses.  Except as otherwise expressly provided in this Agreement, each Party
shall pay the fees and expenses of its respective lawyers and other experts and
all other expenses and costs incurred by such Party incidental to the
negotiation, preparation, execution and delivery of this Agreement.

17.15

Entire Agreement.  This Agreement, together with its Exhibits, sets forth the
entire agreement and understanding of the Parties as to the subject matter
hereof and supersedes all proposals, oral or written, and all other prior
communications between the Parties with respect to such subject matter.  In the
event of any conflict between a substantive provision of this Agreement and any
Exhibit hereto, the substantive provisions of this Agreement shall prevail.

17.16

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

17.17

Antitrust Filings.  

 

(a)

Upon Conatus’s receipt of the Novartis Option Exercise Notice, Conatus agrees to
cooperate with Novartis and to prepare and make appropriate filings under the
HSR Act relating to this Agreement as soon as reasonably practicable. The
Parties agree to cooperate in the antitrust clearance process and to furnish
promptly to the FTC, the Antitrust Division of the DOJ and any other agency or
authority, any information reasonably requested by them in connection with such
filings.  In the event a provision of this Agreement needs to be deleted or
substantially revised in order to obtain regulatory clearance of this
transaction, the Parties will negotiate in good faith an amendment to this
Agreement.  Each Party shall bear its own expenses in connection with the
Parties’ cooperation under this Section 17.17,

70

 

 

 

--------------------------------------------------------------------------------

 

 

 

except that each Party shall pay one half of all filing fees due with respect to
any filings under the HSR Act.

 

(b)

Other than the provisions of this Article 17 and Articles 1, 11, 13, 14, 15 and
16, and Sections 2.1, 2.2, 2.3, 2.6, 2.7, 5.1, 5.6, 5.8, 5.9, 7.5, 8.1, 8.2,
9.1(d), 9.1(e), 9.2, 9.3, 9.4, 9.5, 10.1, 10.2(c), 12.1, 12.2, 12.3, 12.5 and
12.6, the rights and obligations of the Parties under this Agreement shall not
become effective until the waiting period provided by the HSR Act shall have
terminated or expired without any action by any government agency or challenge
to the transaction contemplated under this Agreement or any other timeline
required by another relevant agency or authority.  Upon the occurrence of the
License Effective Date, all provisions of this Agreement shall become effective
automatically without the need for further action by the Parties.  

 

(c)

In the event that antitrust clearance from the FTC and Antitrust Division of the
DOJ is not obtained within [***] days after the HSR Filing Date, or such other
date as the Parties may mutually agree, this Agreement may be terminated by
either Party on written notice to the other, provided that if this Agreement is
terminated by Novartis pursuant to this Section 17.17(c).

 

(d)

Upon the terms and subject to the conditions of this Agreement, each of the
Parties shall (i) make promptly its respective filings and thereafter make any
other required submissions, under the HSR Act and any other applicable law with
respect to this Agreement, if required, and (ii) use its [***] to take, or cause
to be taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws to consummate and make
effective this transaction, and the other transactions contemplated by this
Agreement, including using its [***] to obtain all permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities as are
necessary for the consummation of the transactions contemplated by this
Agreement and to fulfill the conditions to this Agreement.  

17.18

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

[Signature Page Follows]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



71

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.

 

NOVARTIS PHARMA AG

 

By: /s/ Nigel Sheail

Name: Nigel Sheail

Title: Head Business Development & Licensing

CONATUS PHARMACEUTICALS INC.

 

By: /s/ Steven J. Mento

Name: Steven J. Mento

Title: President & CEO

 

By: /s/ Gerrard Terlouw, Ph.D., M.B.A.

Name: Gerrard Terlouw, Ph.D., M.B.A.

Title: Head BD&L, Immunology & Dermatology

 

By: /s/ Charles J. Cashion

Name: Charles J. Cashion

Title: SVP & CFO

 

 

Signature Page to Option, Collaboration and License Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT LIST

Exhibit A:Development Plan & Budget for Planned Phase 2b Trials

Exhibit B:Conatus Patents

Exhibit C:Form of Invoice

Exhibit D:Clinical Study synopsis of Study 17

Exhibit E:Proposed Technical Research and Development / CMC activities

Exhibit F:Co-Commercialization Term Sheet

Exhibit G:Press Releases for the Agreement

Exhibit H:Investment Agreement

Exhibit I:Rat Carcinogenicity Study

 

US-DOCS\82368103.1  

 

--------------------------------------------------------------------------------

 

 

Exhibit A:

Development Plan and Budget for Planned Phase 2b Trials

[***]

 

 




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit B:

Conatus Patents

[***]




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit C:

Form of Invoice

[***]




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit D:

Clinical Study Synopsis of Study 17

[***]




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit E:

Proposed Technical Research and Development / CMC Activities

[***]




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit F:

Co-Commercialization Term Sheet

[***]




 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

--------------------------------------------------------------------------------

 

 

Exhibit G:

Press Releases for the Agreement

 

--------------------------------------------------------------------------------

 

 

 

[g2017031523483835138505.jpg]Novartis International AG Novartis Global
Communications CH-4002 Basel

Switzerland

http://www.novartis.com

 

MEDIA RELEASE    •   COMMUNIQUE AUX MEDIAS   •    MEDIENMITTEILUNG

 

Novartis announces exclusive option, collaboration and license agreement with
Conatus to develop new oral treatments for chronic liver diseases

 

•

Novartis to broaden liver portfolio to deliver best-in-class single and
combination therapies for non-alcoholic steatohepatitis (NASH) with advanced
fibrosis and cirrhosis through an option, collaboration and license agreement
with Conatus

 

 

•

There are currently no approved treatments for NASH patients in all stages of
the disease, which is expected to be the leading cause of liver transplants in
the US by 20201

 

 

•

Novartis has FXR agonists in clinical development for NASH, the most advanced of
which is in a Phase 2b clinical trial and has been granted Fast Track
designation from the US FDA

 

Basel, December 19, 2016 – Novartis announced today the signing of an exclusive
option, collaboration and license agreement with Conatus Pharmaceuticals Inc., a
biotechnology company focused on the development of novel medicines to treat
liver disease. This agreement will enable Novartis and Conatus to jointly
develop emricasan. Emricasan is an investigational, first-in-class, oral,
pan-caspase inhibitor for the treatment of non-alcoholic steatohepatitis (NASH)
with advanced fibrosis (scarring) and cirrhosis. This collaboration has the
potential to expand treatment options for people in various stages of fatty
liver disease, where no approved medicines currently exist.

Under the terms of this agreement, Novartis will make an upfront payment to
Conatus of USD

50 million. Any additional exercise fee will be paid to Conatus following
achievement of certain criteria as defined in the option, collaboration and
license agreement, including required anti-trust approvals.

“Our collaboration with Conatus is a major step forward to delivering innovative
oral treatments for NASH patients, who are in urgent need of new approved
options,” said Vasant Narasimhan, Global Head, Drug Development and Chief
Medical Officer, Novartis. “Emricasan shows great promise as a single agent and
in potential combination with our internal FXR agonists as a treatment for NASH
patients”.

Novartis is developing Farnesoid X receptor (FXR) agonists for the treatment of
chronic liver diseases. As part of this collaboration, Conatus will conduct
multiple Phase 2b clinical trials with emricasan in NASH. If concluded
positively, Novartis would then conduct Phase 3 studies of emricasan as a single
treatment and start development of combination therapies with an FXR agonist.

FXR agonists have been shown to address three of the most important aspects of
NASH

progression by reducing fat, inflammation and fibrosis in the liver. The most
advanced

Novartis investigational compound, a potent, non-bile acid FXR agonist, has
recently received

 

 

--------------------------------------------------------------------------------



Page 2 of 4

 

Page 2 of 4



 

Fast Track designation from the US Food and Drug Administration (FDA) for NASH
with liver fibrosis and is in a Phase 2b clinical trial.

NASH is a common, often silent liver disease; the major feature of which is fat
in the liver, along with inflammation and scarring. Around 3-5% of the US
population is affected with NASH2, which is set to become the leading cause of
liver transplants in the US by 20201.

About emricasan

Emricasan is a first-in-class, oral, pan-caspase inhibitor for the treatment of
NASH fibrosis and cirrhosis. To date, emricasan has been studied in over 650
patients in sixteen clinical trials across a broad range of liver diseases. In
multiple clinical Phase 2 trials conducted by Conatus, emricasan has
demonstrated significant, rapid and sustained reductions in elevated levels of
key biomarkers of inflammation and cell death, which play a role in the severity
andprogression of liver disease. The FDA has granted Fast Track designation for
the development of emricasan in patients with NASH cirrhosis.

About Novartis FXR agonists

Novartis scientists began to develop leads for the FXR agonism program in 2007.
Through this effort, several non-bile acid FXR agonists have been identified and
pre-clinical data demonstrates that these compounds are very selective with
differentiated biologicalprofiles. First-in-human studies have continued to
support their differentiated profiles and their potential for further
development. Two Novartis FXR agonists are now in worldwide clinical studies in
NASH patients.

About Non-Alcoholic Steatohepatitis (NASH)

NASH is a chronic, progressive form of non-alcoholic fatty liver disease and it
is estimated to affect 3% to 5% of the US population alone2. As fat builds up in
the liver, it triggers a vicious cycle of chronic inflammation and liver
scarring called fibrosis. Over time, liver inflammation and fibrosis may
progress to cirrhosis, which can lead to liver failure and, barring a
transplant, death. NASH is expected to be the principal cause of liver
transplantation in the US by 20201. Currently, there are no approved treatment
options for people living with the varying stages of NASH.

Disclaimer

The foregoing release contains forward-looking statements that can be identified
by words such as “option,” “to broaden,” “to develop,” “expected,” “by 2020,”
“Fast Track designation,” “investigational,” “potential,” “will,” “option,”
“step forward,” “promise,” “would,” “set to become,” or similar terms, or by
express or implied discussions regarding potential marketing approvals for
emricasan and the FXR agonists being developed internally by Novartis, eitheras
single agents or in combination, or regarding potential future revenues from
emricasan and the FXR agonists being developed internally by Novartis, either as
single agents or in combination, or regarding the possible exercise of the
option for the collaboration withConatus and license for emricasan, or regarding
the intended goals and objectives of the collaboration with Conatus and license
for emricasan. You should not place undue reliance onthese statements. Such
forward-looking statements are based on the current beliefs andexpectations of
management regarding future events, and are subject to significant known and
unknown risks and uncertainties. Should one or more of these risks or
uncertainties materialize, or should underlying assumptions prove incorrect,
actual results may vary materially from those set forth in the forward-looking
statements. There can be no guarantee that the necessary government approvals
for the transaction or option exercise will be obtained in any particular time
frame, or at all. Neither can there be any guarantee that any other closing
conditions for the transaction or option exercise will be met in any particular
time frame, or at all. Nor can there be any guarantee that the option for the
collaboration with Conatus and license for emricasan will be exercised within
the expected time frame, or at all. Neither can there be any guarantee that the
collaboration with Conatus and license for emricasan will achieve any of their
intended goals and objectives, or in any particular time frame. Nor can there be
any guarantee that emricasan or the FXR agonists being developed

 

 

--------------------------------------------------------------------------------



Page 3 of 4

 

Page 3 of 4



 

internally by Novartis, either as single agents or in combination, will be
submitted or approved for sale in any market, or at any particular time. Neither
can there be any guarantee that emricasan or the FXR agonists being developed
internally by Novartis, either as single agents or in combination, will be
commercially successful in the future. In particular, management’s expectations
regarding emricasan and the FXR agonists being developed internally by Novartis,
either as single agents or in combination, and the option for the collaboration
with Conatus and license for emricasan, could be affected by, among other
things, the potential that the intended goals and objectives of the
collaboration with Conatus and license for emricasan may not be achieved or may
take longer to achieve than expected; the uncertainties inherent in research and
development, including unexpected clinical trial results and additional analysis
of existing clinical data; unexpected regulatory actions or delays or government
regulation generally, including an unexpected failure to obtain necessary
government approvals for the transaction or option exercise, or unexpected
delays in obtaining such approvals; the potential that any other closing
conditions for the transaction or option exercise may not be met; the company’s
ability to obtain or maintain proprietary intellectual property protection;
general economic and industry conditions; global trends toward health care cost
containment, including ongoing pricing pressures; unexpected safety, quality or
manufacturing issues, and other risks and factors referred to in Novartis AG’s
current Form 20-F on file with the US Securities and Exchange Commission.
Novartis is providing the information in this press release as of this date and
does not undertake any obligation to update any forward-looking statements
contained in this press release as a result of new information, future events or
otherwise.

About Novartis

Novartis provides innovative healthcare solutions that address the evolving
needs of patients and societies. Headquartered in Basel, Switzerland, Novartis
offers a diversified portfolio to best meet these needs: innovative medicines,
eye care and cost-saving generic pharmaceuticals. Novartis is the only global
company with leading positions in these areas. In

2015, the Group achieved net sales of USD 49.4 billion, while R&D throughout the
Group amounted to approximately USD 8.9 billion (USD 8.7 billion excluding
impairment and amortization charges). Novartis Group companies employ
approximately 118,000 full-time- equivalent associates. Novartis products are
available in more than 180 countries around the world. For more information,
please visit http://www.novartis.com.

Novartis is on Twitter. Sign up to follow @Novartis at
http://twitter.com/novartis

For Novartis multimedia content, please visit
www.novartis.com/news/media-library

For questions about the site or required registration, please contact
media.relations@novartis.com

References

 

1.

Charlton MR, Burns JM, Pedersen RA, Watt KD, Heimback JK, Dierkhising RA.
Frequency and Outcomes of Liver Translantation for Nonalcoholic Steatohepatitis
in the United States. Gastroenterology; 2011:141 (4):e22- e23.

 

 

2.

Vernon G, Baranova A, Younossi ZM. Systemic review: Systematic review: the
epidemiology and natural history of non-alcoholic fatty liver disease and
non-alcoholic steatohepatitis in adults. Aliment Pharmacol
Ther.2011;34(3):274-85.

 

# # #

Novartis Media Relations

Central media line: +41 61 324 2200

E-mail: media.relations@novartis.com

 

 

Eric Althoff

Novartis Global Media Relations

+41 61 324 7999 (direct)

+41 79 593 4202 (mobile)

eric.althoff@novartis.com



Bhavin Vaid

Novartis Global Pharma Communications

+41 61 324 8175 (direct)

+41 79 792 7510 (mobile)

bhavin.vaid@novartis.com

 

 

--------------------------------------------------------------------------------



Page 4 of 4

 

Page 3 of 4



 

 

Novartis Investor Relations

Central investor relations line: +41 61 324 7944

E-mail: investor.relations@novartis.com

 

Central

 

North America

 

Samir Shah

+41 61 324 7944

Richard Pulik

+1 212 830 2448

Pierre-Michel Bringer

+41 61 324 1065

Sloan Pavsner

+1 212 830 2417

Thomas Hungerbuehler

+41 61 324 8425

 

 

Isabella Zinck

+41 61 324 7188

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[g2017031523484919638506.jpg]MEDIA: David Schull Russo Partners, LLC (858)
717-2310

David.Schull@RussoPartnersLLC.com



INVESTORS: Alan Engbring Conatus Pharmaceuticals Inc. (858) 376-2637
aengbring@conatuspharma.com

 

 

Conatus Announces Exclusive Worldwide Option, Collaboration and License
Agreement CoveringDevelopment and Commercialization of Emricasan

- Conference Call and Webcast Presentation at 5:30 p.m. ET Today -

- Continuing Initial Focus on NASH Cirrhosis with Parallel Development in NASH
Fibrosis -

- Full Funding in Position for Remaining Development of Emricasan -

SAN DIEGO – December 19, 2016 – Conatus Pharmaceuticals Inc. (NASDAQ:CNAT) today
announced it has entered into an exclusive option, collaboration and license
agreement for the global development and commercialization of its
first-in-class, orally active pan-caspase inhibitor emricasan with Novartis.
Under the terms of the agreement with Novartis, Conatus will receive $50 million
upfront, and is eligible to receive $7 million following the exercise of the
license option. Conatus can borrow up to $15 millionin the form of convertible
promissory notes under an investment agreement with Novartis.

Conatus is eligible to receive significant payments if certain development,
regulatory and commercial milestones are met. Furthermore, Conatus is eligible
to receive tiered double digit royalties on emricasan single agent sales and
tiered single to double digit royalties on sales of combination products
containing emricasan. Conatus has the option to co-commercialize emricasan in
the United States, including combination therapies, on a cost-sharing and
revenue-sharing basis in lieu of U.S. royalties and with reduced ex-U.S.
royalties. Conatus retains limited rights to develop other pan-caspase
inhibitors.

In addition, Novartis will pay 50% of Conatus’ Phase 2b emricasan development
costs after the option exercise, including the planned ENCORE-LF trial in
decompensated NASH cirrhosis which, under the current development plan
consistent with recent regulatory agency recommendations, will be conducted as
Phase 2b rather than Phase 2b/3. Phase 2b emricasan development costs also
encompass the ongoing ENCORE-PH trial in primarily compensated NASH cirrhosis,
POLT-HCV-SVR trial in post- transplant HCV fibrosis and cirrhosis, and ENCORE-NF
trial in NASH fibrosis. Novartis will assume full responsibility for emricasan’s
Phase 3 development and all combination product development.

“We believe Novartis is ideally suited to collaborate with Conatus in the
further development of emricasan for chronic liver diseases,” said Conatus
co-founder, President and Chief Executive Officer Steven J. Mento, Ph.D. “This
collaboration validates the Conatus emphasis on the initial development of
emricasan as a single agent treatment for NASH cirrhosis in both compensated and
decompensated patients, and sets the stage for simultaneous development of oral
combination therapies for the treatment of NASH fibrosis including emricasan and
one of the Novartis internal FXR (Farnesoid X receptor) agonists in clinical
development. Their strong commitment to and expertise in liver disease, and
proven record of success in drug development provide our best opportunity to
deliver these potentially groundbreaking new therapies to chronic liver disease
patients with high unmet medical need.”

“For Conatus, the near-term infusion of capital and Phase 2b cost-sharing allows
us to fund ongoing operations through 2019. In addition, with the Novartis
commitment to fund Phase 3 single agent emricasan development and all
combination development activities, the resources are in place to complete
emricasan development both as a single agent for NASH cirrhosis and as a single
agent or part of a combination therapy for NASH fibrosis,” added Dr. Mento. “The
option to co-commercialize in the

 

 

--------------------------------------------------------------------------------



Conatus/Page 2

 

Conatus/Page 2



 

United States preserves future flexibility for Conatus, and the ability to
continue pursuing independent development of other compounds affords us the
opportunity to build a portfolio of potential products to drive further
long-term value for our shareholders.”

 

Conference Call/Webcast/Presentation

Conatus will host a conference call and webcast at 5:30 p.m. Eastern Time today,
Monday, December 19, to discuss the collaboration and license agreement and
update the emricasan development program. To access the conference call, please
dial 877-312-5857 (domestic) or 970-315-0455 (international) at least five
minutes prior to the start time and refer to conference ID 38755660. An
associated presentation and live and archived webcast of the call will be
available in the Investors section of the company’s website at
www.conatuspharma.com.

 

About Emricasan Clinical Development

To date, emricasan has been studied in over 650 subjects in sixteen clinical
trials across a broad range of liver disease etiologies and stages of
progression. In multiple clinical trials, emricasan has demonstrated
statistically significant, rapid and sustained reductions in elevated levels of
key biomarkers of inflammation and apoptosis that are implicated in the severity
and progression of liver disease. Recent emricasan clinical trial results have
demonstrated emricasan’s ability to provide statistically significant
improvements in clinically important validated surrogate endpoints of portal
hypertension and liver function across a variety of etiologies in the subgroups
of liver cirrhosis patients with highest medical need. The parallel EmricasaN, a
Caspase inhibitOR, for Evaluation (ENCORE) clinical trials are designed to
provide clinically relevant efficacy, dosing, and safety data from chronic
administration in patients with nonalcoholic steatohepatitis (NASH) cirrhosis
and fibrosis to support the design of Phase 3 efficacy and safety trials in
these indications.

The company is evaluating emricasan’s potential effects on clinically relevant
consequences of NASH cirrhosis in its ongoing Phase 2b ENCORE-PH (for Portal
Hypertension) clinical trial with an HVPG portal hypertension surrogate
endpoint, initiated in November 2016, in patients with compensated or early
decompensated liver cirrhosis caused by NASH, and with severe portal
hypertension. The company is evaluating emricasan’s potential longer-term
effects on liver structure in its ongoing Phase 2b ENCORE- NF (for NASH
Fibrosis) clinical trial with a histology-based endpoint, initiated in January
2016, in patients with NASH fibrosis and its ongoing Phase 2b POLT-HCV-SVR
clinical trial with a histology-based endpoint, initiated in May 2014, in
post-orthotopic liver transplant (POLT) recipients who have reestablished liver
fibrosis or cirrhosis post-transplant as a result of recurrent hepatitis C virus
(HCV) infection and who have successfully achieved a sustained viral response
(SVR) following antiviral therapy. The planned Phase 2b ENCORE-LF (for Liver
Function) clinical trial with a composite clinical endpoint, expected to begin
in the first half of 2017, will evaluate the effects of emricasan on liver
function and collect chronic administration safety information in decompensated
NASH cirrhosis patients. Conatus expects top-line results from its ongoing and
planned clinical trials to be available periodically beginning in the first half
of 2018.

 

About Conatus Pharmaceuticals

Conatus is a biotechnology company focused on the development and
commercialization of novel medicines to treat liver disease. Conatus is
developing its lead compound, emricasan, for the treatment of patients with
chronic liver disease. Emricasan is designed to reduce the activity of enzymes
that mediate inflammation and apoptosis. Conatus believes that by reducing the
activity of these enzymes, emricasan has the potential to interrupt the disease
progression across the spectrum of liver disease. For additional information,
please visit www.conatuspharma.com.

 

 

--------------------------------------------------------------------------------

Conatus/Page 3

 

 

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of
Section 21E of the Securities Exchange Act of 1934, as amended. All statements
other than statements of historical facts contained in this press release are
forward looking statements, including statements regarding: payments and events
contingent on Novartis’ exercise of the option; the exercisability of Novartis’
option and the initiation of the ENCORE-LF trial in the second quarter of 2017;
eligibility to receive payments related to development, regulatory and
commercial milestones and royalties; Novartis’ suitability to collaborate with
Conatus; the feasibility of emricasan single agent or combination products;
providing the best opportunity to deliver therapies to liver patients; the
sufficiency of financial resources to fund Conatus’ operations through 2019 and
fully fund emricasan development; the potential benefit in liver disease
patients from chronic administration of emricasan; the ability of the ENCORE
trials to provide data to support the design of Phase 3 trials; the timelines to
announce results from ongoing and planned clinical trials beginning in the first
half of 2018; and emricasan's potential to interrupt the disease progression
across the spectrum of liver disease. In some cases, you can identify forward-
looking statements by terms such as “may,” “will,” “should,” “expect,” “plan,”
“anticipate,” “could,” “intend,” “target,” “project,” “contemplates,”
“believes,” “estimates,” “predicts,” “potential” or “continue” or the negative
of these terms or other similar expressions. These forward-looking statements
speak only as of the date of this press release and are subject to a number of
risks, uncertainties and assumptions, including: Conatus’ ability to
successfully enroll patients in and complete its ongoing and planned clinical
trials; the Option being exercised by Novartis and Novartis continuing
development and commercialization of emricasan; Conatus’ reliance on third
parties to conduct its clinical trials, including the enrollment of patients,
and manufacture its clinical drug supplies of emricasan; potential adverse side
effects or other safety risks associated with emricasan that could delay or
preclude its approval; results of future clinical trials of emricasan; Conatus’
ability to obtain additional financing in order to co-commercialize emricasan or
develop other compounds; and those risks described in Conatus’ prior press
releases and in the periodic reports it files with the Securities and Exchange
Commission. The events and circumstances reflected in Conatus’ forward-looking
statements may not be achieved or occur and actual results could differ
materially from those projected in the forward-looking statements. Except as
required by applicable law, Conatus does not plan to publicly update or revise
any forward-looking statements contained herein, whether as a result of any new
information, future events, changed circumstances or otherwise.

 

###




 

--------------------------------------------------------------------------------

 

Exhibit H:

CONATUS PHARMACEUTICALS INC.

INVESTMENT AGREEMENT

This Investment Agreement (this “Agreement”) is made as of December 19, 2016 by
and among Conatus Pharmaceuticals Inc., a Delaware corporation (the “Company”),
and Novartis Pharma AG, a Swiss corporation (the “Investor”).

RECITALS

WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to issue to the Investor Convertible Promissory Notes in one or more
Closings (as defined below) pursuant to the terms and conditions hereunder, each
of which shall be in the form attached hereto as Exhibit A (individually, a
“Note” and together, the “Notes”) for an aggregate principal amount of up to
Fifteen Million Dollars ($15,000,000).

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Investor are entering into an Option, Collaboration and License Agreement
(the “License Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:

1.Purchase and Sale of Notes.

1.1Purchase and Sale.  Subject to the terms and conditions of this Agreement,
the Company shall sell to the Investor, and the Investor shall purchase from the
Company, a Note in the principal amount of up to Fifteen Million Dollars
($15,000,000), which sale and issuance shall take place in a First Closing or in
two Closings. The purchase price for each Note at each of the Closings, as
applicable, shall be an amount equal to 100% of the principal amount thereof.

1.1.1First Closing.  At the First Closing (as defined below), the Company shall
sell to the Investor, and the Investor shall purchase from the Company, a Note
in the principal amount set forth in the First Closing Notice (as defined
below).  The First Closing shall take place at the offices of Latham & Watkins
LLP, 12670 High Bluff Drive, San Diego, CA 92130, at such date and time as the
Company may designate after the conditions to closing set forth in Section 4 are
satisfied or waived (other than those conditions that by their nature are to be
satisfied or waived at the Closing) or at such other place, time and/or date as
may be jointly designated by the Company and the Investor (the “First Closing”);
provided, however, the First Closing shall occur prior to December 31, 2019 on a
date designated by the Company in a written notice (the “First Closing Notice”)
given by the Company to the Investor at least ten (10) business days in advance
of the First Closing date and which First Closing Notice shall include the
principal amount of the Note to be sold at the

2

--------------------------------------------------------------------------------

 

First Closing, which amount shall be equal to either Seven Million Five Hundred
Thousand Dollars ($7,500,000) or Fifteen Million Dollars ($15,000,000), as
determined by the Company in its sole discretion.

1.1.2Second Closing.  To the extent the aggregate principal amount of the Note
purchased by the Investor at the First Closing is less than Fifteen Million
Dollars ($15,000,000), at the Second Closing (as defined below), the Company
shall sell to the Investor, and the Investor shall purchase from the Company, a
Note in the principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000).  The Second Closing shall take place at the offices of Latham &
Watkins LLP, 12670 High Bluff Drive, San Diego, CA 92130, at such date and time
as the Company may designate after the conditions to closing set forth in
Section 4 are satisfied or waived (other than those conditions that by their
nature are to be satisfied or waived at the Closing) or at such other place,
time and/or date as may be jointly designated by the Company and the Investor
(the “Second Closing,” and together with the First Closing, the “Closings”);
provided, however, the Second Closing shall occur prior to December 31, 2019 on
a date designated by the Company in a written notice given by the Company to the
Investor at least ten (10) business days in advance of the Second Closing date.

1.2Deliveries.  At each Closing, as applicable, the Company shall deliver to the
Investor a Note representing the principal amount of such Note and the Investor
shall cause to be delivered to the Company a check or wire transfer of same day
funds to the Company’s order equal to such principal amount of such Note.  

1.3Conversion of Notes.  Each Note may be converted into shares of the Company’s
common stock under the terms and conditions set forth in such Note.  

2.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as of each Closing that the following
representations are true and complete, except as otherwise indicated.  For
purposes of these representations and warranties, the term the “Company” shall
include any subsidiaries of the Company, unless otherwise noted herein, and the
term “Knowledge” shall mean the actual knowledge of the CEO of the Company and
the other senior executive(s) of the Company with responsibility for the subject
area of the relevant fact or other matter.

2.1The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and this Agreement has been duly authorized, executed and
delivered by the Company in accordance with its terms.

2.2The execution, delivery and performance by the Company of this Agreement will
not (1) result in a violation of any provision of its certificate of
incorporation or  bylaws, (2) result in any material breach of any terms or
provisions of, or constitute a material default (whether or not by notice, lapse
of time or both) under, any material contract, agreement or instrument to which
the Company is a party or by which the Company is bound

3

--------------------------------------------------------------------------------

 

or (3) result in any violation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its properties.

2.3 Subject to the accuracy of the representations and warranties of the
Investor in Section 3, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except such post-Closing filings as may be required under
applicable federal and state securities laws, which will be timely filed within
the applicable period therefore.

2.4Subject to the accuracy of the representations and warranties of the Investor
in Section 3, the Securities (as defined below) will be issued and sold to the
Investor in compliance with applicable exemptions from the registration and
prospectus delivery requirements of the Securities Act and the registration and
qualification requirements of all applicable securities laws of the states of
the United States. The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Notes in a manner that would require registration under the
Securities Act.

2.5The Securities are duly authorized and, when issued, sold and delivered in
accordance with the terms and for the consideration expressed in this Agreement
and the Note(s), shall be duly and validly issued (including, without
limitation, issued in compliance with applicable federal and state securities
laws), and neither the Company nor the holder thereof shall be subject to any
preemptive or similar right with respect to the Securities, which have not been
properly waived or complied with.

2.6The Company has delivered or made available (by filing on the SEC's
electronic data gathering and retrieval system (EDGAR)) to the Investor complete
copies of its most recent Annual Report on Form 10-K and each subsequent
Quarterly Report on Form 10-Q filed with the SEC prior to the date of the
Agreement (and with respect to each Closing, between the Effective Date and
prior to the applicable Closing Date) (collectively, the “SEC Documents”).  As
of its date, each SEC Document complied in all material respects with the
requirements of the Exchange Act, and all other federal, state and local laws,
rules and regulations applicable to it, and, as of its date, such SEC Document
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

2.7As of the date hereof, and other than the transactions that are the subject
of this Agreement and the License Agreement, to the Company’s Knowledge, no
material fact or circumstance exists that would be required to be disclosed in a
current report on Form 8-K or in a registration statement filed under the
Securities Act, were such a registration statement filed on the date hereof,
that has not been disclosed in an SEC Document.

2.8Ernst & Young LLP, who have certified certain financial statements of the
Company, are independent public accountants as required by the Securities Act,
the Rules and

4

--------------------------------------------------------------------------------

 

Regulations and the Public Company Accounting Oversight Board (United States).
The financial statements, together with related schedules and notes, included in
the SEC Documents comply in all material respects with the requirements of the
Securities Act and present fairly in all material respects the financial
position, results of operations, cash flows and changes in convertible preferred
stock and stockholders’ equity of the Company on the basis stated in the SEC
Documents at the respective dates or for the respective periods to which they
apply; such financial statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the selected financial data and the summary financial data included
in the SEC Documents present fairly the information shown therein and have been
compiled on a basis consistent with that of the financial statements included in
the SEC Documents. Except as otherwise included therein, no historical or pro
forma financial statements or supporting schedules are required to be included
in the SEC Documents under the Securities Act or the Rules and Regulations.

2.9The Company has not sustained since the date of the latest audited financial
statements included in the SEC Documents any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the SEC
Documents; and, since the respective dates as of which information is given in
the SEC Documents or as the date of any Current Report on Form 8-K filed with
the SEC, (1) there has not been any material change in the capital stock (other
than the issuance of shares of Common Stock upon the exercise of stock options
described as outstanding in, or the grant options, restricted stock or other
equity-based awards under Company’s existing equity incentive plans described
in, the SEC Documents, or the issuance of shares of Common Stock pursuant to the
Company’s At Market Issuance Sales Agreement with MLV & Co. LLC, as described in
the SEC Documents) or outstanding long-term debt of the Company, (2) there has
not been any material adverse change, or any development that would reasonably
be expected to result in a prospective material adverse change, in or affecting
the general affairs, business, prospects, management, financial position,
stockholders’ equity or results of operations of the Company, (3) there have
been no transactions entered into by, and no obligations or liabilities,
contingent or otherwise, incurred by the Company, whether or not in the ordinary
course of business, which are material to the Company or (4) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock, other than in each case above, in the ordinary
course of business or as otherwise set forth or contemplated in the SEC
Documents.

2.10The Company is not (1) in violation of its certificate of incorporation or
bylaws or (2) in violation of any law, ordinance, administrative or governmental
rule or regulation applicable to the Company, or (3) in violation of any decree
of any court or governmental agency or body having jurisdiction over the
Company, or (4) in default in the performance of any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
the Company is a party or by which any it or any of its properties may be bound,
except, in the case of clauses (2), (3) and (4), where any such violation or
default, individually or in the aggregate, would not have a Material Adverse
Effect on the business, prospects, management, financial position, stockholders’
equity or results of operations of the

5

--------------------------------------------------------------------------------

 

Company (a “Material Adverse Effect”).

2.11The Company has good and marketable title to all real (in fee simple) and
personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company; and
any real property and buildings held under lease by the Company are held under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.

2.12Other than as set forth in the SEC Documents, there are no legal or
governmental proceedings pending to which the Company is a party or of which any
property of the Company is the subject which, if determined adversely to the
Company, individually or in the aggregate, would have or may reasonably be
expected to have a Material Adverse Effect, or would prevent or impair the
consummation of the transactions contemplated by this Agreement, or which are
required to be described in the SEC Documents; and, to the Company’s Knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or others.

2.13The Company possesses all permits, licenses, approvals, consents and other
authorizations (collectively, “Permits”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
businesses now operated by it, except where the failure to possess such permit,
license, approval, consent or authorization would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; the Company
is in compliance with the terms and conditions of all such Permits and all of
the Permits are valid and in full force and effect, except, in each case, where
the failure so to comply or where the invalidity of such Permits or the failure
of such Permits to be in full force and effect, individually or in the
aggregate, would not have a Material Adverse Effect; and the Company has not
received any notice of proceedings relating to the revocation or material
modification of any such Permits.

2.14Except as disclosed in the SEC Documents (i) to its Knowledge, the Company
owns or possesses all licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names, patents and patent rights and other intellectual property
(collectively “Intellectual Property”) material to the conduct of its business
as described in the SEC Documents, (ii) to the Knowledge of the Company, the
conduct and the proposed conduct of the businesses of the Company, including the
research, development, manufacture, sale and Company use of its products, does
not and will not infringe, misappropriate, or violate any third party’s
Intellectual Property, and the Company has not received since its inception any
written notice alleging the foregoing, (iii) to the Knowledge of the Company,
the Company is the exclusive owner of all Intellectual Property owned or
purported to be owned by the Company, free and clear of all liens, encumbrances,
defects, or adverse claim, (iv) the Company is not aware of any infringement,
misappropriation or violation by others of, or conflict by others with respect
to any material Intellectual Property owned by the Company or with respect to
any material Intellectual

6

--------------------------------------------------------------------------------

 

Property owned by the Company, since inception, the Company has not received any
written notice alleging the foregoing, (v) the Company has not received any
written claim asserting rights in any material Company owned Intellectual
Property that would render any such Intellectual Property invalid or inadequate
to protect the interest of the Company; (vi) the Company has taken all steps
reasonably necessary to secure its interest in the Company’s material
Intellectual Property, including obtaining all necessary assignments from its
employees, consultants and contractors pursuant to a written agreement
containing an assignment of all Intellectual Property created by such employee,
consultant or contractor, (vii) the Company has taken commercially reasonable
steps to protect and maintain all material Company owned Intellectual property
and preserve the confidentiality of any trade secrets material to the Company,
(viii) to the Company’s Knowledge, all material Intellectual Property owned by
or licensed to the Company is subsisting and enforceable and (ix) to the
Company’s Knowledge, the Company is not in violation of any Company License
Agreements (as defined below), other than such violations which, individually or
in the aggregate, may not reasonably be expected to result in a Material Adverse
Effect. The license agreements by which the Company has been licensed
Intellectual Property owned by third parties (“Company License Agreements”) are
valid and are in full force and effect and constitute legal, valid and binding
obligations of Company, and to the Company’s Knowledge, the other parties
thereto.

2.15No material labor dispute with the employees of the Company exists, or, to
the Company’s Knowledge, is imminent. The Company is not aware of any existing
or imminent labor disturbance by the employees of any of its principal
suppliers, manufacturers, customers or contractors, which, individually or in
the aggregate, may reasonably be expected to result in a Material Adverse
Effect.

2.16The Company is insured by insurers of recognized financial responsibility
against such losses and risks (including risks related to clinical trials and
product liability) and in such amounts as are prudent and customary for
companies engaged in similar businesses in similar industries in which it is
engaged; the Company has not been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

2.17The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (1) transactions are executed in accordance
with management’s general or specific authorizations; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

2.18Since the date of the latest audited financial statements included in the
SEC Documents, (a) the Company has not been advised of (1) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the

7

--------------------------------------------------------------------------------

 

Company to record, process, summarize and report financial data, or any material
weaknesses in internal controls and (2) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company, and (b) since that date, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

2.19The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective.

2.20All United States federal income tax returns of the Company required by law
to be filed have been filed and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided. The Company has filed all other tax returns that
are required to have been filed by it pursuant to applicable foreign, state,
local or other law, except insofar as the failure to file such returns,
individually or in the aggregate, would not result in a Material Adverse Effect,
and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company, except for cases in which the failure to pay
such taxes, individually or in the aggregate, would not result in a Material
Adverse Effect, or, except for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The charges,
accruals and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined.

2.21There are no statutes, regulations, documents or contracts of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents which are not described or filed as required.

2.22The Company is not in violation of any statute or any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, production, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), does not own or operate any real property contaminated with any
substance that is subject to any environmental laws, is not liable for any
off-site disposal or contamination pursuant to any environmental laws, and is
not subject to any claim relating to any environmental laws, which violation,
contamination, liability or claim, individually or in the aggregate, would have
a Material Adverse Effect; and the Company is not aware of any pending
investigation which might reasonably be expected to lead to such a claim.

2.23To the Company’s Knowledge, each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is maintained, administered or contributed to by the
Company for employees or former employees of the Company and its affiliates has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and

8

--------------------------------------------------------------------------------

 

regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”), except to the extent that failure to so comply,
individually or in the aggregate, would not have a Material Adverse Effect. No
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code has occurred with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption.

2.24Neither the Company nor, to the Company’s Knowledge, any director, officer,
agent, employee or other person acting on behalf of the Company, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, or (iv) made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment.
Neither the Company nor, to the Company’s Knowledge, any director, officer,
agent, employee or affiliate of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Note(s), or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

2.25The Company is not and, after giving effect to the offering and sale of the
Note(s) as contemplated herein and the application of the net proceeds therefrom
as described in the SEC Documents, will not be an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

3.Representations and Warranties of the Investor.  The Investor represents and
warrants to and for the benefit of Company, with knowledge that the Company is
relying thereon in entering into this Agreement and issuing the Note(s) to the
Investor, that as of each Closing, as applicable:

3.1The Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and this Agreement has been duly authorized,
executed and delivered by the Investor in accordance with its terms.

3.2The execution, delivery and performance by the Investor of this Agreement
will not (1) conflict with its organizational or similar documents, or (2)
result in any material breach of any terms or provisions of, or constitute a
material default (whether or not by notice, lapse of time or both) under, any
material contract, agreement or instrument to which the Investor is a party or
by which the Investor is bound.

3.3The Investor is an “accredited investor” as such term is defined under the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations promulgated thereunder.

9

--------------------------------------------------------------------------------

 

3.4(a) The Investor is acquiring the Note(s) and any equity securities issuable
upon conversion of the Note(s) (with the Note(s), collectively, the
“Securities”) for investment for the Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same, and does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations, to such person or to any third person, with respect to any of
the Securities. The Investor has the financial ability to bear the economic risk
of its investment in the Company (including its possible loss), has adequate
means of providing for its current needs and contingencies, and has no need for
liquidity with respect to its investment in the Company; (b) the Investor
understands that the Securities to be acquired hereunder has not been registered
under the Securities Act or qualified under the securities laws of any state,
and therefore cannot be transferred, resold, pledged, hypothecated, assigned, or
otherwise disposed of unless it is subsequently registered under the Securities
Act and qualified under applicable state securities laws, or an exemption from
registration and/or qualification is available; and (c) the Investor is not
purchasing the Note(s) as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar, or any other general solicitation or general advertisement.

3.5 (1) neither (i) the Investor, (ii) to the extent it has them, any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of any of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Investor (collectively, the “Investor Covered Persons”) is subject to any
Disqualification Event (as defined below), except for Disqualification Events
covered by Rule 506(d)(2)(ii) or (iii) or (d)(3), (2) such Investor has
exercised reasonable care to determine whether any Investor Covered Person is
subject to a Disqualification Event and (3) the purchase of the Note(s) by the
Investor will not subject the Company to any Disqualification Event.  As used
herein, the term “Disqualification Event” shall mean any of the
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act.

4.Conditions to Closing.

4.1Conditions to Obligations of the Company.  The Company’s obligation to
complete the issuance and sale of the Notes to the Investor is subject to the
fulfillment or waiver of the following conditions at or prior to the applicable
Closing:

(a)Representations and Warranties.  The representations and warranties made by
the Investor in Section 3 will be true and correct in all material respects as
of the applicable Closing Date, except to the extent such representations and
warranties are made as of another date, in which case such representations and
warranties will be true and correct in all material respects as of such other
date.

(b)License Agreement.  The Investor shall have duly executed and delivered to
the Company the License Agreement, and (a) there shall have been no termination
of the License Agreement that, as of the Closing, is effective and (b) the

10

--------------------------------------------------------------------------------

 

Investor shall not be in material breach of any covenant or agreement of the
License Agreement.

4.2Conditions to Purchaser’s Obligations at the Closing.  The Investor’s
obligation to purchase the Notes is subject to the fulfillment or waiver of the
following conditions at or before the applicable Closing:

(a)Representations and Warranties.  The representations and warranties made by
the Company in Section 2 will be true and correct as of the applicable Closing
Date, except to the extent such representations and warranties are made as of
another date, in which case such representations and warranties will be true and
correct as of such other date

(b)Officer’s Certificate.  The Investor shall have received as of each
applicable Closing Date a certificate signed by an authorized officer certifying
that the representations and warranties made by the Company in Section 2 are
true and correct as of the Closing Date, except to the extent such
representations and warranties are made as of another date, in which case such
representations and warranties will be true and correct as of such other date.

(c)Legal Opinion.  The Investor shall have received as of each applicable
Closing Date, a written opinion of Latham & Watkins LLP, counsel to the Company,
dated the applicable Closing Date in the form attached as Exhibit B hereto.

(d)License Agreement.  The Company shall have duly executed and delivered to the
Investor the License Agreement, and (a) there shall have been no termination of
the License Agreement that, as of the Closing, is effective and (b) the Company
shall not be in material breach of any covenant or agreement of the License
Agreement.  

(e)Listing Qualification.  The equity securities issuable upon conversion of the
Note(s) will be duly authorized for listing by NYSE or Nasdaq, subject to
official notice of issuance, to the extent required by the rules of NYSE or
Nasdaq.

(f)Other Convertible Debt Instruments. The Company shall have obtained consent
from the holder of any convertible debt instrument outstanding as of the
applicable Closing Date that would require the consent of such holder prior to
the issuance of the Note(s), and shall have provided evidence of such consent to
the Investor reasonably satisfactory to the Investor.  

(g)No Material Adverse Effect.  From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused or would
reasonably be expected to result in a Material Adverse Effect.

4.3Mutual Conditions to Closing.  The obligations of the Company on the one
hand, and the Investor on the other hand, to consummate the Closing are subject
to the fulfillment as of the Closing Date of the following conditions:

11

--------------------------------------------------------------------------------

 

(a)Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
delay the applicable Closing, will have been instituted or be pending before any
court, arbitrator, governmental body, agency or official.

(b)No Governmental Prohibition.  The sale of the Note(s) by the Company, and the
purchase of the Note(s) by the Investor will not be prohibited by any applicable
law or governmental order or regulation.  Any applicable waiting periods under
the HSR Act will have expired or terminated.

5.Legends.  Each certificate or other document evidencing any of the Securities
may be endorsed with one or all of the legends set forth below, and the Investor
covenants that the Investor will not transfer the Securities represented by any
such certificate without complying with the restrictions on transfer described
in the legends endorsed on such certificate:

5.1“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), NOR HAVE THEY BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES
WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR IN THE OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE CORPORATION)
REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND WITH APPLICABLE STATE SECURITIES LAWS.”

5.2 Any legend required by the blue sky laws of any state to the extent such
laws are applicable to the securities represented by the certificate or other
document so legended.

6.California Commissioner of Corporations.

6.1Corporate Securities Law.  THE SALE OF THE  SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF  CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT
OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF  SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED
UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

7.Miscellaneous.

7.1Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the

12

--------------------------------------------------------------------------------

 

respective successors and assigns of the parties (including transferees of any
Securities). Each party will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party;
provided, however, that Investor may assign this Agreement to any of its
affiliates and any such assignee may assign the Agreement to Investor or any
other affiliate of Investor, in any such case, without such consent.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

7.2Governing Law. This Agreement (including any claim or controversy arising out
of or relating to this Agreement) shall be governed by and construed under the
laws of the State of Delaware, without giving effect to conflicts of laws
principles that would result in the application of any law other than the law of
the State of Delaware.

7.3Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.4Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5Fees and Expenses. Each party to this Agreement shall bear and pay all fees,
costs and expenses that have been incurred or that are incurred by such party in
connection with the transactions contemplated by this Agreement.

7.6Notices. All payments, notices, requests, demands and other communications to
a party hereunder shall be in writing (including facsimile or similar electronic
transmissions), shall refer specifically to this Agreement and shall be
personally delivered or sent by facsimile or other electronic transmission,
overnight delivery with a nationally recognized overnight delivery service, in
each case to the respective address specified on the signature page hereto (or
such other address as may be specified in writing to the other parties
hereto).  Any notice or communication given in conformity with this Section 6.6
shall be deemed to be effective when received by the addressee, if delivered by
hand, facsimile or similar form of electronic transmission and one (1) day after
deposit with a nationally recognized overnight delivery service.

7.7Entire Agreement. This Agreement, the Notes and the other documents delivered
pursuant hereto constitute the entire agreement among the parties and no party
shall be liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

7.8Amendment and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Investor.  This provision shall not affect the
amendment and waiver

13

--------------------------------------------------------------------------------

 

provisions of the Notes.  Any waiver or amendment effected in accordance with
this section shall be binding upon each holder of any Notes purchased under this
Agreement at the time outstanding, each future holder of all such Notes, and the
Company.

7.9Finder’s Fees. The Company agrees to indemnify and hold the Investor harmless
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives
is responsible.  The Investor agrees to indemnify and hold the Company harmless
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, employees or representatives
is responsible.

7.10Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[Signature Pages Follow]

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first above written.

 

 

THE COMPANY:

 

CONATUS PHARMACEUTICALS INC.

 

 

 

By:  



 

Name:

Steven J. Mento, Ph.D.

 

Title:

President & Chief Executive Officer

 

 

Address:

16745 W. Bernardo Drive, Suite 200

 



San Diego, CA 92127

 

Facsimile No: +1 (858) 376-2680

 



 

 



 

 




Signature Page to Conatus Pharmaceuticals Inc. Investment Agreement

--------------------------------------------------------------------------------

Conatus/Page 3

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first above written.

 

 

INVESTOR:

NOVARTIS PHARMA AG

 

 

 

By:  



 

Name:



 

Title:



 

 

Address:



 

 

Facsimile No:

Email:

 

 

 

By:  



 

Name:



 

Title:



 

 

Address:



 

 

Facsimile No:

Email:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Note

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER
THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE EVIDENCE REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS NOTE HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA OR
ANY OTHER STATE AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF
ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SUCH SECURITIES IS EXEMPT FROM QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE OR SUCH
PROVISIONS OF THE CORPORATIONS CODE OF ANY SUCH OTHER STATE.  THE RIGHTS OF THE
HOLDER OF THIS NOTE ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

CONATUS PHARMACEUTICALS INC.

CONVERTIBLE PROMISSORY NOTE

$________________

________________, 2016

 

FOR VALUE RECEIVED, Conatus Pharmaceuticals Inc., a Delaware corporation (the
“Company”), promises to pay to Novartis Pharma AG, a Swiss corporation or its
registered assigns (“Investor”), in lawful money of the United States of America
the principal sum of ____________________________ Dollars ($______________) (the
“Issue Price”), or such lesser amount as shall be equal to the outstanding
principal amount hereof, together with interest from the date of this
Convertible Promissory Note (this “Note”) on the unpaid principal balance at a
rate equal to 6% per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days. This Note is issued pursuant to that certain
Investment Agreement dated December ___, 2016 by and among the Company and the
Investor (the “Agreement”), and the Investor and the Company shall be bound by
all the terms, conditions and provisions of the Agreement.  This Note is an
unsecured obligation of the Company and unsubordinated general obligation of the
Company and shall rank equally in right of payment with all of the Company’s
other existing and future unsecured and unsubordinated debt.

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

 

 

--------------------------------------------------------------------------------

18.Maturity; Payment.

18.1Maturity; Payment.  

(a)Unless earlier converted into Conversion Shares pursuant to Section 2 of this
Note, the outstanding principal and accrued but previously unpaid interest
thereon shall become due and payable on December 31, 2019 (the “Maturity
Date”).  All payments by the Company under this Note shall be applied first to
the accrued interest due and payable hereunder and the remainder, if any, to the
outstanding principal.

(b)Unless earlier converted into Conversion Shares pursuant to Section 2 of this
Note, and upon expiration of the time periods specified in Section 2(b) of this
Note, upon earlier of (A) the occurrence of a Change of Control prior to the
Maturity Date or (B) or the termination of the Option, Collaboration and License
Agreement between the Company and Investor (the “License Agreement”) in its
entirety by Novartis pursuant to Section 12.2 or 12.5 of the License Agreement
(a “License Agreement Termination”), an amount equal to the outstanding
principal and accrued but previously unpaid interest thereon shall become due
and payable.   

(c)Payment of this Note shall be made at the offices of the Investor, or such
other place as Investor shall have designated to the Company in writing, in
lawful money of the United States of America, and shall be in full satisfaction
of the Company’s obligations under this Note.

18.2Voluntary Prepayment.  The Company may prepay this Note in whole or in part,
at any time prior to the Maturity Date after providing 5 Business Days prior
written notice.  Prepayment shall be without any prepayment penalties and
interest will no longer continue to accrue on any prepaid principal amounts
after such prepayments.

19.Conversion.

19.1Optional Conversion at Election of Company.  Subject to the limitations set
forth in Section 2(c) below, at any time prior to the Maturity Date, the Company
may elect in its sole discretion to convert all or part of the outstanding
principal and accrued but previously unpaid interest thereon into fully paid and
non-assessable shares of Common Stock (the “Conversion Shares”).  The number of
Conversion Shares to be issued upon such conversion shall be equal to the
quotient obtained by dividing the outstanding principal and accrued but
previously unpaid interest thereon which the Company elects to convert (such
amount to applied first to accrued and unpaid interest, then to outstanding
principal), as of the Conversion Date, by the Conversion Price, rounded down to
the nearest whole share. The Investor acknowledges that any such election by the
Company in accordance with this Section 2(a) shall be binding upon the Investor.

19.2Optional Conversion at Election of Investor.  Subject to the limitations set
forth in Section 2(c) below, the Investor may elect in its sole discretion to
convert all or part of the outstanding principal and accrued but previously
unpaid interest thereon into Conversion

3

 

 

 

4

--------------------------------------------------------------------------------

Shares upon any of (i) a Change of Control of the Company, or (ii) a License
Agreement Termination.  The Company shall notify the Investor in writing at
least 10 Business Days prior to the execution of any agreement providing for a
Change of Control of the Company, which notice shall set forth all terms of such
Change of Control.  If the Investor elects to exercise its option pursuant to
this Section 2(b), it shall provide an Election Notice (as defined below) no
later than 10 Business Days after receiving notice of a Change of Control or of
a License Agreement Termination.

19.3Limitation on Issuance of Common Stock.  Notwithstanding anything contained
herein to the contrary, if the aggregate number of Conversion Shares issued by
the Company to the Investor pursuant to all Notes issued under the Agreement
would exceed, in the aggregate, the lesser of (i) 19.0% of the Company’s
outstanding shares of Common Stock on a fully-diluted basis on the date of the
Agreement and (ii) 19.0% of the Company’s outstanding shares of Common Stock on
a fully-diluted basis on any Conversion Date, then (A) only that amount of the
outstanding principal on this Note and accrued but previously unpaid interest
thereon that would not cause Investor and such Affiliates to exceed such
ownership threshold shall be converted (as determined by Investor in its sole
discretion) and (B) any remaining unconverted principal outstanding on this Note
and accrued but previously unpaid interest thereon shall be repaid by the
Company to Investor in immediately available funds.

19.4Conversion Procedure.

(a)Conversion.  The Company shall deliver a written notice to Investor of the
Company’s election to convert the Note pursuant to Section 2(a) and the Investor
shall deliver a written notice to the Company of the Investor’s election to
convert the Note pursuant to Section 2(b), which notice shall state therein the
amount of the unpaid principal amount of this Note to be converted (the
“Election Notice”).  If this Note is converted pursuant to Section 2(a) or 2(b),
the Investor agrees to deliver the original of this Note (or a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note) upon the
occurrence of such conversion for cancellation, and within three trading days
after the Conversion Date, (A) certificates evidencing that number of Conversion
Shares to which Investor shall be entitled upon such conversion shall be
transmitted by the Company’s transfer agent to the Investor by crediting the
account of the Investor’s prime broker with The Depository Trust Company through
its Deposit / Withdrawal at Custodian system if the Company is then a
participant in such system and the shares are eligible for resale by the
Investor without volume or manner-of-sale limitations pursuant to Rule 144, and
otherwise by physical delivery to the Investor with any required legends set
forth in the Agreement, and (B) the Company shall issue to the Investor a new
convertible promissory note, in the same form hereof, representing the balance
of the principal amount not otherwise converted into Conversion Shares pursuant
to the terms hereof.  

(b)Upon conversion of this Note pursuant to Section 2(a) or 2(b), the Persons
entitled to receive the Conversion Shares issuable upon such conversion shall be
treated for all purposes as the record holder of such shares.

4

 

 

 

4

--------------------------------------------------------------------------------

(c)Fractional Shares; Interest; Effect of Conversion.  No fractional shares
shall be issued upon conversion of this Note.  Upon conversion of this Note in
full, the Company shall be forever released from all its obligations and
liabilities under this Note and this Note shall be deemed of no further force or
effect, whether or not the original of this Note has been delivered to the
Company for cancellation.

The entire unpaid principal of this Note and the interest then accrued on this
Note shall become and be immediately due and payable, without any notice or
demand of any kind or any presentment or protest, if any one of the following
events (each an “Event of Default”) shall occur, whether voluntarily or
involuntarily, or, without limitation, occurring or brought about by operation
of law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any governmental body:

(a)If default shall be made in the payment of any installment of principal of
any of the Notes, or of any installment of interest on any of the Notes, and if
any such default shall remain unremedied for 15 days; or

(b)The Company or any of its subsidiaries fails to make any payment when due
under the terms of any Indebtedness to be paid by such Person (excluding this
Note but including any other Indebtedness of the Company to Investor) and such
failure continues beyond any period of grace provided with respect thereto, or
defaults in the observance or performance of any other agreement, term or
condition contained in any such Indebtedness, and the effect of such failure or
default is to cause Indebtedness in an aggregate amount of $2,000,000 or more to
become due prior to its stated date of maturity; or

(c)A final judgment or order for the payment of money in excess of $1,000,000 is
rendered against the Company or any of its subsidiaries and the same remains
undischarged for a period of 30 days during which execution shall not be
effectively stayed, or any judgment, writ, assessment, warrant of attachment, or
execution or similar process shall be issued or levied against a substantial
part of the property of Company or any of its subsidiaries and such judgment,
writ, or similar process is not released, stayed, vacated or otherwise dismissed
within 30 days after issue or levy; or

(d)If the Company (i) makes a composition or an assignment for the benefit of
creditors or trust mortgage, (ii) applies for, consents to, acquiesces in, files
a petition seeking or admits (by answer, default or otherwise) the material
allegations of a petition filed against it seeking the appointment of a trustee,
receiver or liquidator, in bankruptcy or otherwise, of itself or of all or a
substantial portion of its assets, or a reorganization, arrangement with
creditors or other remedy, relief or adjudication available to or against a
bankrupt, insolvent or debtor under any bankruptcy or insolvency law or any law
affecting the rights of creditors generally, or (iii) admits in writing its
inability to pay its debts generally as they become due; or

(e)If an order for relief shall have been entered by a bankruptcy court or if a
decree, order or judgment shall have been entered adjudging the Company or any
of its subsidiaries insolvent, or appointing a receiver, liquidator, custodian
or trustee, in bankruptcy or otherwise, for it or for all or a substantial
portion of its assets, or approving the winding-up or liquidation of its affairs
on the grounds of insolvency or nonpayment of debts, and such order for

5

 

 

 

4

--------------------------------------------------------------------------------

relief, decree, order or judgment shall remain undischarged or unstayed for a
period of 60 days; or if any substantial part of the property of the Company or
any of its subsidiaries is sequestered or attached and shall not be returned to
the possession of the Company or such subsidiary or released from such
attachment within 60 days.

Definitions

.  As used in this Note, the following capitalized terms have the following
meanings:

(a)“Business Days” shall mean any day other than a Saturday, Sunday or a United
States federal holiday.

(b)“Change of Control” shall mean (i) any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 50% of the outstanding voting securities of the Company having the right to
vote for the election of members of the Board of Directors, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity or (iii) a sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company (excluding the License
Agreement).

(c)“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share.

(d)“Conversion Date” shall mean the date on which the Company or the Investor
delivers an Election Notice.

(e)“Conversion Price” shall mean 120% of the 20-day trailing average closing
price per share for the Common Stock, as reported on the Company’s trading
market, based on the 20 trading days immediately prior to the Conversion Date.

(f)“Indebtedness” of any Person means and includes the aggregate amount of,
without duplication (i) all obligations of such Person for borrowed money, (ii)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable incurred in
the ordinary course of business determined in accordance with generally accepted
accounting principles), (iv) all obligations under capital leases of such
Person, (v) all obligations or liabilities of others secured by a lien on any
asset of such Person, whether or not such obligation or liability is assumed,
(vi) all guaranties of such Person of the obligations of another Person, (vii)
all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement upon an
event of default are limited to repossession or sale of such property), (viii)
net exposure under any interest rate swap, currency

6

 

 

 

4

--------------------------------------------------------------------------------

swap, forward, cap, floor or other similar contract that is not entered to in
connection with a bona fide hedging operation that provides offsetting benefits
to such Person, which agreements shall be marked to market on a current basis,
and (ix) all reimbursement and other payment obligations, contingent or
otherwise, in respect of letters of credit.

(g)“Investor” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note.

(h)“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

(i)“Securities Act” shall mean the Securities Act of 1933, as amended.

4.Miscellaneous.

(a)Successors and Assigns.  The rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Each party will not assign this
Note or any rights or obligations hereunder without the prior written consent of
the other party; provided, however, that Investor may assign this Note to any of
its affiliates and any such assignee may assign the Note to Investor or any
other affiliate of Investor, in any such case, without such consent.

(b)Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor. Any amendment
or waiver effected in accordance with this Section 4(b) shall be binding upon
the Investor (and of any securities into which this Note is convertible), and
each future holder of all such securities and the Company.

(c)Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed, emailed or delivered to, the receiving party at the address or facsimile
number shown on the signature page of this Note or at such other address or
facsimile number as such receiving party shall have most recently furnished in
writing or by email to the sending party.  All such notices and communications
will be deemed effectively given upon the earlier of (i) when received, (ii)
when delivered personally, (iii) when sent by confirmed electronic mail or
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (iv) one business day after being deposited
with an overnight courier service of recognized standing or (v) four days after
being deposited in the U.S. mail, first class with postage prepaid.

(d)Usury.  In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

7

 

 

 

4

--------------------------------------------------------------------------------

(e)Waivers.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

(f)Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state.

(g)Waiver of Jury Trial; Judicial Reference.  By acceptance of this Note,
Investor hereby agrees and the Company hereby agrees to waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Note.

(h)Counterparts.  This Note may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Note.

[Signature Page Follows]

8

 

 

 

4

--------------------------------------------------------------------------------

 

The Company has caused this Note to be issued as of the date first written
above.

CONATUS PHARMACEUTICALS INC.
a Delaware corporation

By:

Name: Steven J. Mento, Ph.D.
Title: President & Chief Executive Officer

Address:16745 W. Bernardo Drive, Suite 200
San Diego, CA 92127

Facsimile No.:  +1 (858) 376-2680

ACKNOWLEDGED AND AGREED BY INVESTOR:

 

 

NOVARTIS PHARMA AG

 

By:  

Name:

Title:

 

Address:

 

 

Facsimile No.:  

 

Email:

 

 

 

 

--------------------------------------------------------------------------------

By:  

Name:

Title:

 

Address:

 

 

Facsimile No.:  

 

Email:

 

 




10

 

 

 

4

--------------------------------------------------------------------------------

Exhibit I:

Rat Carcinogenicity Study

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



11

 

 

 

4